Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18   PageID.11975   Page 1 of
                                      32




             EXHIBIT 4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18              PageID.11976        Page 2 of
                                      32




                                  In the Matter Of:


            HAMAMA, ET AL. vs ADDUCCI, ET AL.
                   JOHN AUGUSTIN SCHULTZ, JR.
                                      July 12, 2018




                                    Prepared for you by



                                     LEGAL
                                     JPPORT

                             The Power of CommitmentTM

                        Bingham Farms/Southfield • Grand Rapids
         Ann Arbor • Detroit • Flint • Jackson • Lansing • Mt. Clemens • Saginaw • Troy
Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                               PageID.11977                Page 3 of
                                      32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                                           Confidential
07/12/2018                                                                                                                             Pages 1–4
                                                                   Page 1                                                                      Page 3
 ·1   · · · · · IN THE UNITED STATES DISTRICT COURT                         ·1   · · · · · ·A P P E A R A N C E S

 ·2   · · · · ·FOR THE EASTERN DISTRICT OF MICHIGAN                         ·2   ON BEHALF OF THE PLAINTIFFS AND PETITIONERS:

 ·3   · · · · · · · · · ·SOUTHERN DIVISION                                  ·3   · · KIMBERLY L. SCOTT, ESQUIRE

 ·4   · ·- - - - - - - - - - - - x                                          ·4   · · MILLER, CANFIELD, PADDOCK & STONE, PLC

 ·5   · USAMA JAMIL HAMAMA, et al.,· · ·:                                   ·5   · · Cooperating Attorney, ACLU Fund of Michigan

 ·6   · · · · · PETITIONERS AND· · · · ·:                                   ·6   · · 101 North Main Street, 7th Floor

 ·7   · · · · · PLAINTIFFS,· · · · · · ·:                                   ·7   · · Ann Arbor, Michigan· 48104

 ·8   · · ·v.· · · · · · · · · · · · · ·:· Case No.                         ·8   · · (734) 668-7696

 ·9   · REBECCA ADDUCCI, et al.,· · · · :· 2:17-cv-11910                    ·9

 10   · · · · · DEFENDANTS AND· · · · · :                                   10   · · MARGO SCHLANGER, ESQUIRE

 11   · · · · · RESPONDENTS.· · · · · · :                                   11   · · Cooperating Attorney, ACLU Fund of Michigan

 12   · ·- - - - - - - - - - - - - - -    x                                 12   · · 625 South State Street

 13                                                                         13   · · Ann Arbor, Michigan· 48109

 14   Confidential deposition of JOHN AUGUSTIN SCHULTZ, JR.                 14   · · (734) 615-2618

 15   · · · · · ·Washington, District of Columbia                           15

 16   · · · · · · · ·Thursday, July 12, 2018                                16

 17   · · · · · · · · · · · ·9:04 a.m.                                      17

 18                                                                         18

 19                                                                         19

 20                                                                         20

 21                                                                         21

 22   Job No. 196902                                                        22

 23   Pages: 1 - 241                                                        23

 24   Reported By: Angela K. McCullough, RPR, Notary                        24

 25   Public in and for the District of Columbia                            25


                                                                   Page 2                                                                      Page 4
 ·1   · · · ·Deposition of JOHN AUGUSTIN SCHULTZ, JR.,                      ·1   A P P E A R A N C E S· ·C O N T I N U E D

 ·2   held at the offices of:                                               ·2   · · · ON BEHALF OF THE RESPONDENTS:

 ·3                                                                         ·3   · ·WILLIAM C. SILVIS, ESQUIRE

 ·4                                                                         ·4   · ·U.S. DEPARTMENT OF JUSTICE

 ·5   · · · ·U.S. DEPARTMENT OF JUSTICE                                     ·5   · ·950 Pennsylvania Avenue, NW

 ·6   · · · ·450 5th Street, Northwest                                      ·6   · ·Washington, DC 20530

 ·7   · · · ·Washington, DC· 20001                                          ·7   · ·(202) 307-4693

 ·8   · · · ·(202) 307-4693                                                 ·8

 ·9                                                                         ·9   · · ·ON BEHALF OF THE DEFENDANT ICE:

 10                                                                         10   · ·KATHLEEN THACKER, ESQUIRE

 11                                                                         11   · ·U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

 12                                                                         12   · ·500 12th Street, Southwest

 13   · · · ·Pursuant to notice, before ANGELA K.                           13   · ·Washington, DC· 20536

 14   MCCULLOUGH, RPR, Notary Public in and for the                         14   · ·(202) 732-2427

 15   District of Columbia.                                                 15

 16                                                                         16

 17                                                                         17

 18                                                                         18

 19                                                                         19

 20                                                                         20

 21                                                                         21

 22                                                                         22

 23                                                                         23

 24                                                                         24

 25                                                                         25



MIdeps@uslegalsupport.com                                     U. S. LEGAL SUPPORT                                                 Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson                  Bingham Farms/Southfield | Grand Rapids                   Lansing | Mt. Clemens | Saginaw | Troy YVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                         PageID.11978            Page 4 of
                                      32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                                 Confidential
07/12/2018                                                                                                                   Pages 5–8
                                                                  Page 5                                                             Page 7
 ·1   · · · · · · · · ·C O N T E N T S
                                                                           ·1   ·······PROCEEDINGS
 ·2   EXAMINATION OF JOHN AUGUSTIN SCHULTZ, JR.· · ·PAGE
                                                                           ·2   · · · ·(The witness was sworn.)
 ·3   · ·By Ms. Scott· · · · · · · · · · · · · · · · ·7
                                                                           ·3   · · · ·MS. SCOTT:· So I am Kimberly Scott from
 ·4   · ·By Mr. Silvis· · · · · · · · · · · · · · · 217
                                                                           ·4   Miller Canfield on behalf of Petitioners.
 ·5   · ·By Ms. Scott· · · · · · · · · · · · · · · ·231
                                                                           ·5   · · · ·MS. SCHLANGER:· I'm Margo Schlanger, also
 ·6
                                                                           ·6   on behalf of the Petitioners.
 ·7
                                                                           ·7   · · · ·MS. SCOTT:· Could you -- could you put your
 ·8   · · · · · · · · ·E X H I B I T S
                                                                           ·8   name on the record.
 ·9   · · · ·(Exhibits attached to transcript)
                                                                           ·9   · · · ·MR. SILVIS:· Do you want to --
 10   EXHIBIT NO.· · · · · · · · · · · · · · · · · ·PAGE
                                                                           10   · · · ·Oh, William Silvis, part of Department of
 11   · ·Exhibit 1· · ·6-12-18 declaration· · · · · ·10
                                                                           11   Justice, for the respondents.
 12   · ·Exhibit 2· · ·11-30-17 declaration· · · · · 32
                                                                           12   · · · ·MS. SCOTT:· Could you put your name on the
 13   · ·Exhibit 3· · ·Letter· · · · · · · · · · · · 40
                                                                           13   record.
 14   · ·Exhibit 4· · ·E-mail· · · · · · · · · · · · 85
                                                                           14   · · · ·MS. THACKER:· I'm Kat Thacker,
 15   · ·Exhibit 5· · ·8-4-17 e-mail from Schultz· ·101
                                                                           15   Kathleen Thacker, agency counsel for Immigration
 16   · ·Exhibit 6· · ·1-11-18 e-mail, Maldonado to
                                                                           16   Customs Enforcement.
 17   · · · · · · · · ·Clinton· · · · · · · · · · · 104
                                                                           17   Whereupon,
 18   · ·Exhibit 7· · ·1-17-18 e-mail from Ochoa· · 104
                                                                           18   · · · · · JOHN AUGUSTIN SCHULTZ, JR.,
 19   · ·Exhibit 8· · ·E-mail from Schultz· · · · · 116
                                                                           19   called as a witness by counsel for Plaintiffs and
 20   · ·Exhibit 9· · ·Unidentified· · · · · · · · ·124
                                                                           20   Petitioners, and having been duly sworn by the
 21   · ·Exhibit 10· · Unidentified· · · · · · · · ·130
                                                                           21   Notary Public, was examined and testified as
 22   · ·Exhibit 11· · 12-6-16 letter from
                                                                           22   Follows:
 23   · · · · · · · · ·Al-Sahafi· · · · · · · · · · 144
                                                                           23   · · · · · · ·EXAMINATION BY COUNSEL
 24   · ·Exhibit 12· · Unidentified· · · · · · · · ·146
                                                                           24   · · · · ·FOR PLAINTIFFS AND PETITIONERS
 25   · ·Exhibit 13· · 6-7-17 letter· · · · · · · · 147
                                                                           25   BY MS. SCOTT:
                                                                  Page 6                                                             Page 8
 ·1   · · · ·E X H I B I T S· ·C O N T I N U E D
                                                                           ·1   · · Q· So, Mr. Schultz, have you been deposed
 ·2   EXHIBIT NO.· · · · · · · · · · · · · · · · · ·PAGE
                                                                           ·2   before?
 ·3   · ·Exhibit 14· · 1-9-18 e-mail from Bernacke· 155
                                                                           ·3   · · A· No.
 ·4   · ·Exhibit 15· · E-mail· · · · · · · · · · · ·158
                                                                           ·4   · · Q· All right.· I'm going to assume that your
 ·5   · ·Exhibit 16· · DHSHAMAMA000052· · · · · · · 163
                                                                           ·5   counsel has given you instructions about how the
 ·6   · ·Exhibit 17· · Unidentified· · · · · · · · ·171
                                                                           ·6   deposition works.· We have scheduled, planned
 ·7   · ·Exhibit 18· · Letter· · · · · · · · · · · ·181
                                                                           ·7   breaks, but I'm happy to take an unscheduled break
 ·8   · ·Exhibit 19· · E-mail· · · · · · · · · · · ·184
                                                                           ·8   if you feel that you need it.· I may need it.
 ·9   · ·Exhibit 20· · E-mail· · · · · · · · · · · ·186
                                                                           ·9   Just let me know.
 10   · ·Exhibit 21· · E-mail chain· · · · · · · · ·188
                                                                           10   · · · ·I am not familiar with the government or
 11   · ·Exhibit 22· · E-mail, Farmer to Schultz· · 190
                                                                           11   your agency.· So I am going to ask you a lot of
 12   · ·Exhibit 23· · E-mail chain· · · · · · · · ·207
                                                                           12   questions today that may seem very basic.· And
 13   · ·Exhibit 24· · 10-27-17 e-mail,
                                                                           13   it's because I'm just trying to understand how the
 14   · · · · · · · · ·Bernacke to Schultz· · · · · 215
                                                                           14   organization works.· So if I have misstated
 15
                                                                           15   something or used the wrong acronym, please
 16
                                                                           16   clarify for me.
 17
                                                                           17   · · A· Okay.
 18
                                                                           18   · · Q· Because I may not realize that I'm doing
 19
                                                                           19   that.
 20
                                                                           20   · · · ·Similarly, if you don't understand one of
 21
                                                                           21   my questions, please let me know.· Otherwise, I
 22
                                                                           22   will assume it's a clear question.
 23
                                                                           23   · · · ·And -- and unless you are told not to
 24
                                                                           24   answer a question, Mr. Silvis may object, but then
 25
                                                                           25   you can go ahead and answer after the objection.

MIdeps@uslegalsupport.com                                    U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson                 Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11979            Page 5 of
                                      32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                       Confidential
07/12/2018                                                                                                        Pages 33–36
                                                        Page 33                                                            Page 35
 ·1    which is your declaration that was executed on             ·1   I forget his title.
 ·2    November 30th, 2017.                                       ·2   · · Q· Okay.· N-a-z-i-r?
 ·3    · · · ·Do you recognize this document?                     ·3   · · A· Yeah.
 ·4    · · A· Yeah.                                               ·4   · · Q· Oh, Ms. Schlanger reminds me that
 ·5    · · Q· Okay.· If we go to paragraph 4, it says,            ·5   everybody has multiple names.
 ·6    "Travel documents for many Iraqi nationals are now         ·6   · · · ·Do you know what his first name is, or the
 ·7    being approved directly by Baghdad."                       ·7   other names that he uses?
 ·8    · · · ·What do you mean by the use of "Baghdad"?           ·8   · · A· Unfortunately, I don't recall.· But I can
 ·9    · · A· I just mean the government for Iraq.                ·9   tell you, if you Google it during the break,
 10    · · Q· Is there a particular ministry or unit of           10   Mr. Nizar, Iraq MFA, you'll be able to get his
 11    the Iraqi Government that you're referring to              11   information.
 12    here?                                                      12   · · Q· Is it your understanding that he has a
 13    · · A· So the -- no.· There's an interministerial          13   fairly high-level position within the Ministry of
 14    ^ i found this inter-ministerial and inter                 14   Foreign Affairs?
 15    ministerial.· Was this in a document?· I want o            15   · · A· It's my understanding he has a high level.
 16    make sure i don't have it wrong committee                  16   · · Q· And the Ministry of Foreign Affairs is
 17    of different -- different ministries make it up.           17   often referred to as MFA; is that correct?
 18    And they work on the travel document or removal            18   · · A· Mm-hmm.
 19    issue.                                                     19   · · Q· And going forward, we'll use "MFA."
 20    · · Q· Okay.· So, in general, when there's                 20   · · A· Okay.
 21    references to seeking approval from Baghdad,               21   · · Q· At what point -- what is your
 22    you're -- the term "Baghdad" is referring to that          22   understanding of when Mr. Nizar became the main
 23    interministerial committee; is that correct?               23   contact for obtaining travel documents?
 24    · · A· Yeah.· To my knowledge, it's -- it's                24   · · A· So it was just recent, within the last
 25    correct.· When we're -- when I say that we're              25   three weeks or so, when I had made a determination
                                                        Page 34                                                            Page 36
 ·1    going to Baghdad, essentially, what -- what ICE is         ·1   to travel to Baghdad to discuss the travel
 ·2    doing is asking the Department of State at the US          ·2   document procurement process.
 ·3    Embassy in Baghdad to engage the government of             ·3   · · · ·I met with the deputy chief of mission at
 ·4    Iraq.                                                      ·4   the Iraq Embassy in Washington to determine whom I
 ·5    · · · ·I personally don't know if they have one            ·5   should speak to.· And they gave me the name of the
 ·6    point of contact in one single ministry who they           ·6   individual.
 ·7    speak to who, then, discusses it amongst                   ·7   · · Q· All right.· So I'm going to put it -- a
 ·8    themselves within the government of Iraq                   ·8   more specific date to that meeting.
 ·9    bureaucracy.· But we do -- do all our dealings             ·9   · · A· Sure.
 10    through the US Embassy in Baghdad.                         10   · · Q· Would it have been during the week of
 11    · · Q· So, if I understand you correctly, you              11   June 25th?
 12    don't -- in general, you don't know who                    12   · · A· If today is July 12th, it was most
 13    specifically in the government of Iraq is being            13   likely -- yeah.· I actually have my passport. I
 14    asked to do the approvals in any given situation;          14   can look at my --
 15    is that correct?                                           15   · · Q· Can you take a look?
 16    · · A· At the time that I signed this, I just              16   · · A· I can look at my visa and see when it was
 17    knew it was the -- someone within the Iraq                 17   issued.
 18    Government.· Recently, I've learned that there's           18   · · Q· Thank you.
 19    one point of contact who is the -- the main                19   · · A· I can tell you exactly when.
 20    conduit to getting the travel documents.· And he's         20   BY MS. SCHLANGER:
 21    the person who really gets everything going.               21   · · Q· Oh, you actually have gone already?
 22    · · Q· And who is that person?                             22   · · A· No.· I didn't go to Iraq, but I did get
 23    · · A· It's Mr. Nizar within the Iraqi                     23   the visa.
 24    Government.· He works within the Ministry of               24   · · · ·(Witness complies.)
 25    Foreign Affairs.· And I think it's N-a-z-i-r.· And         25   · · · ·So this was issued -- so it was June 22nd.

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11980            Page 6 of
                                      32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                       Confidential
07/12/2018                                                                                                        Pages 37–40
                                                        Page 37                                                            Page 39
 ·1    BY MS. SCOTT:                                              ·1   · · Q· Any other officials from the Iraqi
 ·2    · · Q· Okay.· So you were scheduled to -- to meet          ·2   Government?
 ·3    with Dr. Nizar; is that correct?                           ·3   · · A· No.
 ·4    · · A· I was attempting to get a meeting                   ·4   · · Q· And did -- when you say that you discussed
 ·5    scheduled, correct.                                        ·5   a way forward, was there any agreement on a way
 ·6    · · Q· And were you successful?                            ·6   forward?
 ·7    · · A· I was unsuccessful.                                 ·7   · · A· Yes.· To expedite the travel document
 ·8    · · Q· Did you meet with anybody else to discuss           ·8   issuance process, we -- we agreed that we would
 ·9    the travel procurement document -- to procure              ·9   provide a cover letter for each presentation
 10    travel documents?                                          10   package, sort of, outlining the subject's criminal
 11    · · A· I did not travel to Iraq.                           11   history, that they completed their criminal
 12    · · Q· Did you meet with anybody in the US with            12   sentence, and that their -- their immigration case
 13    the Iraqi Government to discuss travel documents?          13   has been completed.
 14    · · A· Subsequent to June 22nd?                            14   · · Q· Would that cover letter include any
 15    · · Q· Yes.                                                15   information about whether or not the Iraqi
 16    · · A· Yes.                                                16   national desires to return to Iraq?
 17    · · Q· And who did you meet with?                          17   · · A· No.
 18    · · A· I met with the Ambassador -- oh, what's             18   · · Q· Did you guys discuss, at this meeting,
 19    his name -- Yasseen -- Ambassador Yasseen on               19   whether or not Iraq will accept Iraqi nationals
 20    July 2nd.                                                  20   who do not desire to return to Iraq?
 21    · · Q· And where was that meeting at?                      21   · · A· At that meeting, what was determined was
 22    · · A· The Iraq Embassy in Washington, DC.                 22   if we have that cover letter, there's going to be
 23    · · Q· Okay.· And what happened during that                23   no question regarding whether or not someone wants
 24    meeting?                                                   24   to return to Iraq.
 25    · · A· So myself, members from my team,                    25   · · Q· And who made that statement, that that
                                                        Page 38                                                            Page 40
 ·1    Department of State, the ambassador, the deputy            ·1   would be the policy?
 ·2    chief of mission, and one other individual from            ·2   · · A· The ambassador.
 ·3    the Iraq Government were there.· And we discussed          ·3   · · Q· Ambassador Yasseen?
 ·4    a way forward regarding travel documents, as we            ·4   · · A· Yes, ma'am.
 ·5    had identified some inefficiencies.· And we made a         ·5   · · Q· Did he put that in writing?
 ·6    determination on how we were going to proceed              ·6   · · A· No.· But, subsequent to the meeting, we
 ·7    forward.                                                   ·7   submitted cover letters for individuals who had
 ·8    · · Q· Okay.· So who on your team attended the             ·8   not voiced their desire to return.· And we have
 ·9    meeting?                                                   ·9   since been notified that the travel documents will
 10    · · A· Myself, Michael Bernacke, James Maddox.             10   be issued this Friday.
 11    · · Q· Anybody else?                                       11   · · Q· Okay.· So let's put your declaration off
 12    · · A· I don't believe so.                                 12   to the side for a moment.
 13    · · Q· And who from the Department of State                13   · · · ·I'm going to hand you -- I'm going to hand
 14    attended the meeting?                                      14   you a letter.· It says on the bottom, "Respondents
 15    · · A· Valerie Chittenden and Peter -- something           15   Exhibit No. 1."· It was used during the last
 16    with an H.· He's the desk officer for Iraq.                16   hearing with the Court.· So I did not mark this;
 17    · · Q· And then you said there was one other               17   Nicole Murley did.· So it is -- what appears on
 18    individual from Iraq.                                      18   the document is it was handed to us.
 19    · · · ·Do you remember his name?                           19   · · · ·MS. SCOTT:· But let's mark this as
 20    · · A· So there was the DCM, who is Mohammed --            20   Exhibit 3.
 21    his name is in one of these declarations.                  21   · · · ·(Exhibit 3 was marked for identification.)
 22    Mohammed Tarek?· I don't know.· But the -- and             22   · · · ·THE WITNESS:· Thank you.
 23    then Yarub something, he is the, like, third               23   BY MS. SCOTT:
 24    secretary.· He's really Officer Maddox's conduit.          24   · · Q· Have you seen this letter before?
 25    It's his counterpart.                                      25   · · A· I have not seen this letter before.

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11981            Page 7 of
                                      32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                       Confidential
07/12/2018                                                                                                        Pages 41–44
                                                        Page 41                                                            Page 43
 ·1    · · Q· Okay.· You'll notice that it's signed by            ·1   volunteering of an individual indicating that they
 ·2    Michael Bernacke, who reports to you, correct?             ·2   want to return to Iraq.
 ·3    · · A· Mm-hmm.· Correct.                                   ·3   · · Q· At the end of the day, though, Baghdad
 ·4    · · Q· You'll notice, on the back page, there are          ·4   still makes the decision of whether or not the
 ·5    the names of -- one, two, three, four, five --             ·5   travel documents will be issued; is that correct?
 ·6    six Iraqi nationals.                                       ·6   · · A· At the end of the day, yes.· Absent an
 ·7    · · A· Right.                                              ·7   individual saying -- going to the embassy and
 ·8    · · Q· Are these the six Iraqi nationals that you          ·8   saying they want to go back to Iraq, Baghdad makes
 ·9    recently submitted a cover letter to the Iraqi             ·9   the determination regarding the travel document.
 10    Government seeking travel documents?                       10   · · Q· Okay.· What else was discussed during the
 11    · · A· I -- I -- I don't know, to be honest with           11   July 2nd meeting?
 12    you.                                                       12   · · A· So we discussed that letter.· The
 13    · · Q· Okay.· Do you know the names of the                 13   ambassador requested that individuals with -- that
 14    individuals who you recently submitted the cover           14   ICE focus on removal of individuals with
 15    letter to the Iraqi Government?                            15   criminal -- criminal records.· I advised him that,
 16    · · A· No.· So Michael signed that letter.· OPLA           16   you know, ICE does prioritize individuals based on
 17    reviewed the letter.· But I didn't look at the --          17   criminality.
 18    the names of the people on the -- on the letter.           18   · · · ·But, of course, during regular operations,
 19    · · Q· So do you know if those individuals that            19   if an individual is encountered who has a final
 20    are listed on the letter have signed any documents         20   order of removal, an individual still -- who
 21    indicating either that they do not desire to go            21   doesn't have a criminal history, that individual
 22    back to Iraq, or that they do desire to go back to         22   is still a priority within our current framework.
 23    Iraq?                                                      23   So it would be likely that person would be
 24    · · A· It's my understanding that the six people           24   arrested and -- when we request the travel
 25    in the cover letter did not sign any documents             25   documents.
                                                        Page 42                                                            Page 44
 ·1    indicating that they wanted to return.                     ·1   · · Q· What is your understanding of why the
 ·2    · · Q· Mm-hmm.· Did -- during your meeting on              ·2   Iraqi Government wants to prioritize those
 ·3    July 2nd, did the Iraqi Government indicate what           ·3   individuals with criminal records?
 ·4    type of travel documents would be issued for those         ·4   · · A· I honestly don't know why they want to.
 ·5    six individuals?                                           ·5   It's my belief that they feel as though people who
 ·6    · · A· No.                                                 ·6   ICE is looking to remove who have criminal
 ·7    · · Q· Did -- during the meeting, did the Iraqi            ·7   histories were given an opportunity here in the
 ·8    Government indicate whether they will, after these         ·8   United States, and they didn't take advantage of
 ·9    initial six individuals, continue to issue travel          ·9   that opportunity.
 10    documents for individuals that desire not to go            10   · · · ·And they understand that they're not only
 11    back to Iraq?                                              11   immigration violators, but they're also criminal
 12    · · A· Yes.                                                12   violators.· And so that's why they don't -- they
 13    · · Q· And what was specifically said on that              13   shouldn't remain.
 14    front by the Iraqi Government?                             14   · · Q· Did -- was there any discussion about
 15    · · A· The ambassador understood that they have            15   repatriation of asylum seekers?
 16    an obligation to take back their nationals.                16   · · A· They mentioned asylum.· Oh, you know what,
 17    · · Q· Mm-hmm.                                             17   we had someone from OPLA there, too,
 18    · · A· He believes that they're doing good work,           18   Joan Lieberman.
 19    so far.· And that, you know, with this cover               19   · · Q· Okay.· Thank you.
 20    letter, they have that ability to ship that                20   · · A· Sorry.· You brought up asylum, and I
 21    information directly to Baghdad -- to their                21   thought -- so they did bring up asylum.· And, of
 22    counterparts in Baghdad who can make the                   22   course, I brought OPLA with me so she could
 23    determination whether or not a travel document is          23   discuss, you know, how we can't divulge any asylum
 24    going to be issued.                                        24   information, which the ambassador understood.· He
 25    · · · ·And they can do that absent any                     25   already knew that.

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11982            Page 8 of
                                      32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                       Confidential
07/12/2018                                                                                                        Pages 45–48
                                                        Page 45                                                            Page 47
 ·1    · · · ·And, you know, of course, you know, she             ·1   remove the individuals who were on the April
 ·2    had indicated that, you know, during the                   ·2   flight.
 ·3    immigration process, the -- you know, they can             ·3   · · · ·But subsequent to those actions, there was
 ·4    claim asylum but -- or even subsequent to having           ·4   the -- the Statement of Cooperation from the
 ·5    asylum and LPR, you know, we don't -- we don't             ·5   Iraqis indicating that they would accept 1,400
 ·6    remove people who are -- you know, have LPR cards          ·6   individuals and that they would issue travel
 ·7    or asylum.· It's when the status is revoked.· And          ·7   documents.· So we've migrated from that manifest
 ·8    it's spoke in very general terms.                          ·8   idea that never came to fruition because the
 ·9    · · Q· Was there any discussion about whether or           ·9   consular officers from Washington ended up issuing
 10    not the removal of Iraqi nationals will take place         10   travel documents for the April flight.
 11    by charter flight or by commercial flights?                11   · · Q· So, for clarification, flight manifests
 12    · · A· During that meeting, I don't recall any             12   were never implemented as -- okay.· Let me start
 13    discussion on the mechanism of removal.                    13   that over.
 14    · · Q· And is there a current understanding about          14   · · · ·I had been under the impression that --
 15    whether or not charter flights or commercial               15   and, obviously, it's wrong now, but I want to
 16    flights will be used for removal of Iraqi                  16   clarify that -- that, at one point, the Iraqi
 17    nationals?                                                 17   Government would approve individuals for removal
 18    · · A· Not at this time, to my knowledge.· No.             18   based upon a flight manifest and didn't require
 19    · · Q· So there's no agreement with the Iraqi              19   travel documents.
 20    Government to use a charter flight, currently?             20   · · · ·That understanding is incorrect?
 21    · · A· Currently, ICE doesn't have a need for a            21   · · · ·MR. SILVIS:· Object to the form of the
 22    charter flight.                                            22   question.
 23    · · Q· Mm-hmm.                                             23   BY MS. SCOTT:
 24    · · A· So we -- there's no need to -- to -- we             24   · · Q· You can go ahead and answer.
 25    engage foreign governments regarding charter               25   · · A· Okay.
                                                        Page 46                                                            Page 48
 ·1    flights when there's a need.                               ·1   · · · ·No.· That's correct.
 ·2    · · Q· Mm-hmm.                                             ·2   · · Q· Mm-hmm.
 ·3    · · A· So, you know, it's cost prohibitive.· ICE           ·3   · · A· At one point, Iraq was going to accept a
 ·4    is, you know, in a financial crunch.· So, right            ·4   charter flight with a manifest.
 ·5    now, we're just not looking to do a charter                ·5   · · Q· Without travel documents?
 ·6    flight.                                                    ·6   · · A· Without travel documents having been
 ·7    · · Q· Okay.· Does that mean that Iraq won't               ·7   issued.· But, ultimately, it didn't occur because
 ·8    accept flight manifests in lieu of travel                  ·8   the embassy issued the travel documents for the
 ·9    documents for Iraqi nationals?                             ·9   individuals who were going to be removed with only
 10    · · A· So that -- that is something that was in            10   the manifest.
 11    place in -- where are we now?· So that was going           11   · · Q· Okay.· And that was for the April 2017
 12    to be used in the April 2017 flight.· And that was         12   flight, correct?
 13    an idea that really started in November-December           13   · · A· Correct.
 14    2016, where we were cutting out the embassy,               14   · · Q· The individuals that were on the
 15    engaging directly with Baghdad.                            15   April 2017 flight, did they indicate to the Iraqi
 16    · · · ·And since we were cutting out the embassy           16   Government whether they desired to be removed to
 17    and dealing directly with Baghdad via our conduit,         17   Iraq?
 18    the Department of State --                                 18   · · A· I do not know.
 19    · · Q· Mm-hmm.                                             19   · · Q· Do you know if they -- do you know if they
 20    · · A· -- we had discussed the use of a manifest,          20   were interviewed by Iraq before their flights?
 21    which is, essentially, a name list.· You know,             21   · · A· Yes, they were.
 22    John Schultz, date of birth, blah, blah, blah,             22   · · Q· Do you know if each of those individuals
 23    alien number, criminal history.                            23   on the April 2017 flight had current passports?
 24    · · Q· Mm-hmm.                                             24   · · A· Valid passports?
 25    · · A· And that's what we were going to use to             25   · · Q· Current, valid passports, yes.

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11983            Page 9 of
                                      32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                       Confidential
07/12/2018                                                                                                        Pages 57–60
                                                        Page 57                                                            Page 59
 ·1    · · Q· Had Mr. Nizar or his staff indicated to             ·1   telephone exchange with the DCM.
 ·2    you that they would be willing to meet with you?           ·2   · · · ·And, additionally, I was there on
 ·3    · · A· I didn't have any direct communication              ·3   June 22nd.· And I saw Yarub when I got the visa.
 ·4    with Mr. Nizar.                                            ·4   · · Q· Okay.· So let me back up here.· All right.
 ·5    · · · ·Excuse me.                                          ·5   · · · ·Did you have any meetings with Iraqi
 ·6    · · · ·Again, the Iraq Embassy here, in                    ·6   officials in March of 2018?
 ·7    Washington, supported the trip and was                     ·7   · · A· I'm sorry.· I don't recall.· I don't have
 ·8    communicating with Mr. Nizar's staff regarding my          ·8   my calendar in front of me.· My portfolio covers
 ·9    travel.· There was no -- no clear sense that               ·9   140 countries.· So unless there's something super
 10    Mr. Nizar was going to be available to meet.· But,         10   significant going on that stands out to me, it's
 11    again, I was trying to get -- to meet -- if I              11   just another day in the office.· So --
 12    couldn't meet the decision-maker, meet someone,            12   · · Q· Okay.· So then in April 2018, did you have
 13    you know, who worked immediately under him to              13   a meeting with the Iraqi Government?
 14    relay the message of the importance of the travel          14   · · A· I -- I don't know.
 15    documents being issued timely.                             15   · · Q· Do you remember any calls with Iraqi
 16    · · Q· Are you still trying to arrange a meeting           16   Government officials in April 2018?
 17    with Mr. Nizar to talk about travel documents?             17   · · A· You know, I -- I met with them once.· Me,
 18    · · A· So I intend to travel to Iraq in the                18   Mike, and James went over there.· I don't recall
 19    future to talk to Ministry officials regarding             19   if it was March or April.· It -- it was me, Mike,
 20    travel document issues.                                    20   James, and Robert Tremont.· I can't recall if it
 21    · · Q· Has a date between set for that meeting?            21   was March or April.· But we did go over, and we
 22    · · A· A date has not been set yet.                        22   met with them and handed them -- I think it was,
 23    · · Q· Do you have -- do you know who you will be          23   like, a stack of travel document presentations.
 24    meeting if -- once you do set the date?                    24   And they had indicated to us that they were going
 25    · · A· So the intent would be that myself and              25   to issue a number of travel documents for -- for
                                                        Page 58                                                            Page 60
 ·1    Assistant Director Pineiro travel to Baghdad               ·1   individuals that had been previously presented.
 ·2    and -- to meet with Mr. Nizar regarding the travel         ·2   · · Q· And did they issue the travel documents?
 ·3    document issuance process.                                 ·3   · · A· Mm-hmm.· Yeah.
 ·4    · · Q· Do you have a time frame within which that          ·4   · · Q· And how many did they issue?
 ·5    meeting will take place?                                   ·5   · · A· You're challenging me.
 ·6    · · A· Ideally, it would take place within the             ·6   · · · ·I don't -- I don't recall the number, but
 ·7    next -- July 13th -- seven weeks.                          ·7   I know it was greater than 14.· We did -- we did a
 ·8    · · Q· All right.· So what I'm going to do is              ·8   small charter, eight-person charter, and then we
 ·9    walk backwards from the July 2nd meeting to ask            ·9   did commercial removals after that.
 10    you about other meetings you've had with officials         10   · · Q· When did you do the commercial charter?
 11    from Iraq about repatriation of Iraqi nationals.           11   · · A· It was --
 12    · · · ·So prior to the July 2nd, when did you              12   · · Q· I mean -- hold on.
 13    meet with Iraqi nationals?                                 13   · · · ·When did you do the commercial removals?
 14    · · · ·Let me rephrase that.                               14   · · A· The commercial removals?
 15    · · · ·So was there a meeting -- let me -- let's           15   · · Q· Yeah.
 16    do it this way:· Between March 18th and July 2nd,          16   · · A· I don't know.
 17    was there a meeting -- did you have a meeting with         17   · · Q· When did you do the charter flight?
 18    Iraqi Government officials about repatriating              18   · · A· Pretty certain I went in June of this
 19    Iraqi nationals?                                           19   year, June 2018.
 20    · · A· Yes.· In May, we met with the Iraqis.· It           20   · · Q· And how many individuals were on that
 21    was myself, Agent Pineiro, Jim Maddox, met with            21   flight?
 22    the Iraqis.· I think it was the first week of May.         22   · · A· It should've been eight.
 23    I don't recall meeting with them in April.· But,           23   · · Q· Eight.· Who is Robert Tremont?
 24    subsequent to the May meeting, we had the July             24   · · A· There were seven people on the charter
 25    meeting, but I did have e-mail exchange and                25   because one person didn't get to the staging

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11984            Page 10
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                       Confidential
07/12/2018                                                                                                        Pages 65–68
                                                        Page 65                                                            Page 67
 ·1    a lot of meetings with the foreign governments.            ·1   documents that you can look at?"
 ·2    · · · ·So, in June, like I said, I met with Yarub          ·2   · · A· I don't have any documents here on hand.
 ·3    in -- you know, June 22nd.· But that was really            ·3   You know, there's certainly a lot of communication
 ·4    only to get a visa.· Because it was a Friday. I            ·4   dealing with Iraq within the last, you know, two
 ·5    was in jeans.· I had no intention of meeting with          ·5   years.· And I think the time frame you had
 ·6    them.                                                      ·6   mentioned is the last year.· So I just didn't want
 ·7    · · · ·But, you know, other than that, it was --           ·7   to misspeak.
 ·8    like I mentioned, it was e-mail and phone                  ·8   · · · ·It's always been my understanding in
 ·9    communication with the -- with the DCM.· He's              ·9   dealing with the -- the Iraq Embassy here since --
 10    really my -- my equivalent at the embassy.                 10   since -- so it's been my understanding that they
 11    · · Q· And, for clarification, that's Mohammed?            11   won't deny individuals who don't want to return,
 12    · · A· Yes, Mohammed.· So he's -- he's typically           12   but they will not issue on; in that, they defer to
 13    the person I, you know, contact when I need                13   their headquarters, very similar to our field
 14    something.                                                 14   office directors, who often won't release somebody
 15    · · Q· How many calls did you have with Mohammed           15   from custody and will refer the cases up to
 16    during June 2018?                                          16   headquarters for my unit to do so.
 17    · · A· Maybe -- less than ten.                             17   · · · ·So it's my understanding and my belief
 18    · · Q· Okay.                                               18   that the embassy often doesn't want to be seen as
 19    · · A· I wanted to say five.· But let's say less           19   assisting the US Government too much in the
 20    than ten.                                                  20   removal aspect.
 21    · · Q· During any of those calls, did you discuss          21   · · Q· Okay.· I'm going to be tenacious here.· So
 22    the issue of Iraq issuing travel documents for             22   I'm going to go back to the question about
 23    nationals who indicated they did not desire to go          23   Baghdad.· Okay?
 24    back to Iraq?                                              24   · · · ·Have you -- or do you know of any instance
 25    · · A· Yes.                                                25   in which Baghdad has affirmed that they will not
                                                        Page 66                                                            Page 68
 ·1    · · Q· And what did you discuss with him?                  ·1   accept Iraqi nationals who have not clearly
 ·2    · · A· I indicated that willingness to return to           ·2   indicated that they desire to return to Iraq?
 ·3    an individual's country has no bearing on their            ·3   · · A· No.· As -- as a matter of fact, the six
 ·4    removal.                                                   ·4   individuals who didn't volunteer to return to Iraq
 ·5    · · Q· And what was his response back?                     ·5   are going to be issued travel documents tomorrow
 ·6    · · A· I don't know -- exactly recall, you know,           ·6   on orders from Baghdad.· So that's a clear
 ·7    word for word, verbatim.· But, again, he indicated         ·7   indication to me that irregardless of whether
 ·8    that they don't have the authority to issue travel         ·8   someone wants to return to Iraq, the government of
 ·9    documents for those who -- who haven't                     ·9   Iraq is going to do their international obligation
 10    volunteered, that it's got to go through Baghdad,          10   and issue travel documents for individuals who
 11    and that we have to, you know, continue to push            11   have been ordered removed from the United States.
 12    Baghdad to get the travel documents to be issued.          12   · · Q· Okay.· Other than the anticipated
 13    · · Q· Did he indicate to you Baghdad's position           13   documents that you're expecting to receive
 14    on whether or not travel documents would be issued         14   tomorrow, has Baghdad ever indicated that they
 15    for Iraqi nationals who have not indicated they            15   would accept Iraqi nationals who have indicated
 16    desire to return to Iraq?                                  16   they do not desire to return to Iraq?
 17    · · A· No.                                                 17   · · A· I would have to go through all the cases
 18    · · Q· At any point since June 1, 2017, has                18   who have been issued travel documents to see who
 19    Baghdad indicated what its policy is about                 19   didn't, you know, affirmatively state that they
 20    accepting Iraqi nationals who desire not to return         20   want to go back to Iraq.
 21    to Iraq?                                                   21   · · · ·It's my impression and my understanding
 22    · · A· Not that I recall.                                  22   that the individuals from the April charter
 23    · · Q· Is there any documents that you could look          23   weren't necessarily the individuals who
 24    at to refresh your memory?                                 24   volunteered to return.
 25    · · · ·Can you change that to "Are there any               25   · · Q· But -- but you don't know for certain if

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11985            Page 11
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                       Confidential
07/12/2018                                                                                                        Pages 77–80
                                                        Page 77                                                            Page 79
 ·1    they're not state-owned enterprises.· They're              ·1   · · A· I guess it's either way, right?· It -- you
 ·2    for-profit businesses.· They captain has got the           ·2   know, ICE -- I was speaking for the collective
 ·3    final say.· So we can't just say, "We're the               ·3   organization.· You know, I expect.· My unit chief
 ·4    Federal Government; we're putting him on."                 ·4   expects.· My DDO expects.
 ·5    · · · ·So the -- that leaves us with -- the only           ·5   · · · ·For me, I don't see a difference between
 ·6    alternative is either try again -- and he'll               ·6   "ICE expects" or "I expect."· I mean, I'm signing
 ·7    probably do the same thing -- or do a charter              ·7   this.· So when I say "ICE expects," me signing it
 ·8    flight.                                                    ·8   is the same thing as saying "I expect."· Maybe
 ·9    · · · ·Another -- another reason why we would do           ·9   it's just a nuancing in words.· I don't --
 10    a charter flight is if the numbers make sense.· So         10   · · Q· Okay.· And this declaration was signed in
 11    we have daily charters to Honduras and Guatemala           11   November of 2017.
 12    and El Salvador, and monthly charters to Ecuador,          12   · · · ·What was the basis for the statement that
 13    Jamaica, Haiti, et cetera.· So, if the numbers             13   ICE expects to receive travel documents?
 14    make sense.                                                14   · · A· So it was our understanding from the
 15    · · · ·And then, every now and then, a country             15   Statement of Cooperation from the Iraqis, that
 16    just wants a charter.· They say, "Hey, you know            16   they would -- they would accept the return of the
 17    what, it's easier for us to get everybody who is           17   final orders -- final orders -- they would accept
 18    involved in, you know, handling removals to the            18   the return of the 1,400 Iraqi nationals who got
 19    airport at the same time.· So let's have all the           19   final orders of removal in the United States.· And
 20    aliens come on a charter flight."                          20   subsequent to the litigation -- or absent the
 21    · · · ·So those are, really, the three reasons             21   litigation, the individuals would be removed.
 22    why we do that.                                            22   · · · ·So what I'm -- what I'm saying there is
 23    · · · ·So, you know, charter flights, they're              23   that those who were excluding themselves from the
 24    fully operational.· Trust me.· We got a number of          24   lawsuit, we fully expect that we're going to get
 25    charter flights scheduled for the summer.· But,            25   travel documents based on the Statement of
                                                        Page 78                                                            Page 80
 ·1    · ·you know, ideally, in the perfect world, it would       ·1   Cooperation.
 ·2    · ·be much easier just to go commercial.                   ·2   · · Q· And what is the Statement of Cooperation
 ·3    · · · ·Q· So it's possible, in the future, you could       ·3   that you're referring to?
 ·4    · ·be using charter flights to provide Iraqi national      ·4   · · A· So it's, essentially -- we had gotten
 ·5    · ·removal?                                                ·5   notification that -- in March 2017, that the
 ·6    · · · ·A· Yes.                                             ·6   Iraqis had indicated that they were ready to put
 ·7    · · · ·Q· Okay.· So prior to -- to May 2018, what          ·7   in place this interministerial committee
 ·8    · ·was Iraq's status?· You know, it's now                  ·8   deportation to issue travel documents to the -- to
 ·9    · ·cooperative.· Was it cooperative on May 2017?           ·9   issue travel documents or accept removal of? I
 10    · · · ·A· I'm pretty certain it was.· I can look           10   believe it's to issue travel documents of the
 11    · ·during lunch and let you know.· But I -- I don't        11   Iraqi nationals within 30 days of request.· And it
 12    · ·recall off the top of my head.                          12   was for the 1,400.
 13    · · · ·Q· Okay.· Okay.· What is the fiscal year for        13   · · · ·And so, from that, we had -- we had the
 14    · ·ICE?                                                    14   understanding, or the belief, that all was going
 15    · · · ·A· It's October 1 to September 30th.                15   to -- that they were going to, you know, cooperate
 16    · · · ·Q· All right.· Let's go back to                     16   and -- and do their international obligation.
 17    · ·Exhibit No. 2.                                          17   · · Q· Did the Statement of Cooperation address
 18    · · · · · (Exhibit 2 was referenced.)                      18   those Iraqi nationals who would indicate that they
 19    · ·BY MS. SCOTT:                                           19   desired not to remove -- be removed to Iraq?
 20    · · · ·Q· And let's look at paragraph 7.                   20   · · A· I don't recall that as being one of the
 21    · · · · · And the third sentence says, "ICE expects        21   pillars of the Statement of Cooperation.
 22    · ·to receive travel documents for all individuals         22   · · Q· It was -- was the Statement of Cooperation
 23    · ·that ICE has requested to remove to Iraq."              23   silent on that front?
 24    · · · · · ·Why did you say "ICE expects" versus "I         24   · · A· Yeah, I think so.
 25    expect"?                                                   25   · · Q· All right.· Okay.· Okay.· Going to

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11986            Page 12
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                       Confidential
07/12/2018                                                                                                        Pages 85–88
                                                        Page 85                                                            Page 87
 ·1    determination.                                             ·1   · ·communities after 180 days if there is no
 ·2    · · Q· Okay.· All right.· So you can put that one          ·2   · ·significant likelihood of removal in the
 ·3    off to the side.                                           ·3   · ·reasonably foreseeable future."
 ·4    · · · ·Okay.· All right.                                   ·4   · · · · · ·Today, is the 180-day mark still the
 ·5    · · · ·MS. SCOTT:· I'm going to mark this as               ·5   benchmark for determining SLRRFF?
 ·6    Exhibit 4.                                                 ·6   · · · ·A· Yes.
 ·7    · · · ·(Exhibit 4 was marked for identification.)          ·7   · · · ·Q· Have there been any Iraqi nationals since
 ·8    · · · ·THE WITNESS:· Thank you.                            ·8   · ·2017 that have hit their 180 days that have been
 ·9    BY MS. SCOTT:                                              ·9   · ·released because SLRRFF does not exist?
 10    · · Q· Do you recognize this document?                     10   · · · ·A· I'm sorry.· Since when?
 11    · · A· Yes.                                                11   · · · ·Q· Since January 2017.
 12    · · Q· And what is it?                                     12   · · · ·A· Since January 2017.· I would say yes.
 13    · · A· It's an e-mail going out to the -- the              13   · · · ·Q· Do you know how many?
 14    attaches -- the ICE personnel deployed overseas.           14   · · · ·A· I do not.
 15    · · Q· And what is it pertaining to?                       15   · · · ·Q· Do you know -- okay.· Can you give me a
 16    · · A· The latest Removal Cooperation Initiative           16   · ·roundabout figure?· And it's fine to say no.· But
 17    run.                                                       17   · ·I'm going to keep pushing, just to see if it
 18    · · Q· And this is -- this -- we were talking              18   · ·triggers your memory.
 19    earlier about a cooperative country.· This is the          19   · · · ·A· No.· No.· Unfortunately.· I wish I could
 20    analysis you were talking about?                           20   · ·give you the answer.· I'm not trying to be
 21    · · A· Yeah.                                               21   · ·difficult.
 22    · · Q· Okay.· Let's turn to the second page.               22   · · · · · I don't know.· January 2017 feels like an
 23    That's marked ICE0271048.· And, if you go down to          23   · ·eternity, long ago, right?· But I would say -- I
 24    the paragraph that starts "Although," do you see           24   · ·don't have a number for you.· But -- I don't.
 25    that?                                                      25   · ·Sorry.
                                                        Page 86                                                            Page 88
 ·1    · · · ·A· Yes.                                             ·1   · · · ·Q· Okay.· That's fine.· No.· That's fine.
 ·2    · · · ·Q· And it says, "Although the United States         ·2   · · · · · ·So several of the Hamama class members have
 ·3    · ·can extend detention in certain cases, we cannot        ·3   been in detention longer than 180 days, correct?
 ·4    · ·detain aliens who have not been repatriated to the      ·4   · · · ·A· Mm-hmm.
 ·5    · ·country of nationality or citizenship because the       ·5   · · · ·Q· Has there been a SLRRFF analysis for those
 ·6    · ·country will not accept their return."                  ·6   · ·detainees?
 ·7    · · · · · ·Under what circumstances can detention be       ·7   · · · ·A· So my officers have done -- I know they've
 ·8    extended?                                                  ·8   · ·done case reviews on -- on the Hamama class.
 ·9    · · · ·A· So if the officer can -- officer -- if ICE       ·9   · · · · · And just so you know the mechanism of how
 10    · ·can articulate that they're SLRRFF, then detention      10   · ·this works, I just want to back it up a little
 11    · ·can be extended.· If someone is a mental health         11   · ·bit.
 12    · ·threat, we can -- we can continue detention based       12   · · · ·Q· So answer my question first, and then I
 13    · ·on a 241.13.· If -- if someone is deemed to be          13   · ·will give you time to provide that --
 14    · ·a -- like, a terrorist, the Secretary, in               14   · ·that process.
 15    · ·conjunction with the -- Secretary of Homeland           15   · · · ·A· Okay.· So, yes.· The answer is yes.
 16    · ·Security, in conjunction with the director of the       16   · · · ·Q· Do you know how many?
 17    · ·FBI -- well, in -- with advice from the director        17   · · · ·A· How many --
 18    · ·of the FBI, can maintain custody of an individual.      18   · · · ·Q· How many --
 19    · · · ·Q· Any other situations?                            19   · · · ·A· -- aliens have had their cases reviewed?
 20    · · · ·A· Those are, like, the real three ones.            20   · · · ·Q· Yes.
 21    · · · ·Q· All right.· Then it says, "Under the US          21   · · · ·A· That, I do not.
 22    · ·Supreme Court decision in Zadvydas v Davis" -- and      22   · · · ·Q· All right.· So go ahead and give us the
 23    · ·it gives the case number -- "when countries refuse      23   · ·process that --
 24    · ·or delay the repatriation of their nationals, ICE,      24   · · · ·A· So I just want to lay the foundation of
 25    · ·generally, is required to release aliens into US        25   · ·why I can't answer you -- give you a granular

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11987            Page 13
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                       Confidential
07/12/2018                                                                                                        Pages 89–92
                                                        Page 89                                                            Page 91
 ·1    answer, right?                                             ·1   been listening very clearly the first time around.
 ·2    · · · ·So my -- the officers, the DDOs, detention          ·2   · · A· I'm sorry.
 ·3    and deportation officers, do the review.· If the           ·3   · · Q· No.· Don't you apologize.· That was my
 ·4    review is to continue detention, it goes to the            ·4   fault.
 ·5    unit chief.· The unit chief reviews it, gives it           ·5   · · · ·All right.· So let's go into the page that
 ·6    back to the officer.                                       ·6   refers to Iraq, which is Bates numbered 271055.
 ·7    · · Q· Can I stop you right there?                         ·7   · · A· Mm-hmm.
 ·8    · · A· Yes.                                                ·8   · · Q· All right.· So then this is as of
 ·9    · · Q· And who would be the unit chief?                    ·9   February 2017.· It -- it discusses a démarche --
 10    · · A· Michael Bernacke.· It never comes to my             10   am I saying that correctly?
 11    desk.                                                      11   · · A· Yes.
 12    · · · ·And then on the flip side is, if an alien           12   · · Q· -- issued on July 27th, 2011, and
 13    is to be released, the detention and deportation           13   March 31st, 2015.
 14    officer reviews the case.· It goes to                      14   · · · ·What is a démarche?
 15    Michael Bernacke, the unit chief.· It comes to             15   · · A· So a démarche is, like, an official
 16    John Schultz, the deputy assistant director, who           16   communication between one country and another.
 17    then writes an e-mail to the assistant director            17   So, according to the Department of State, a
 18    saying, "Hey, I intend to release this guy because         18   démarche can be either verbal or written.
 19    of this."                                                  19   · · Q· Mm-hmm.
 20    · · · ·And so I don't have -- I don't have                 20   · · A· It's basically anytime you may admonish
 21    very -- I don't have visibility on people who are          21   them for something or request something, or
 22    in continued detention.                                    22   request something strongly, you know.· So, you
 23    · · Q· Okay.· You have visibility into those that          23   know, a démarche -- like, I don't know what it
 24    you recommend to be released?                              24   said in March 2015 or July 2011.· But a typical
 25    · · A· For release.                                        25   démarche today, they're all -- it's boilerplate.
                                                        Page 90                                                            Page 92
 ·1    · · Q· Do you have visibility into knowing if              ·1   Or, you know, it discusses the importance of
 ·2    those that you've recommended have been released?          ·2   removal; the -- you know, the EO, executive
 ·3    · · A· Those who have been recommended for                 ·3   order --
 ·4    release -- I don't go back and check the system.           ·4   · · Q· Mm-hmm.
 ·5    I just assume the officers are doing their job and         ·5   · · A· -- you know, what the current condition of
 ·6    notifying the field to release them from custody.          ·6   the country's cooperation is; you know, possibly
 ·7    · · Q· Okay.· So let me be -- I'm not clear about          ·7   visa sanctions.
 ·8    what you're saying.                                        ·8   · · · ·And then, like, what ICE has asked is, "We
 ·9    · · · ·So if you make the recommendation, that is          ·9   ask that you immediately issue travel documents to
 10    the decision to release; is that correct?                  10   these ten people who are detained.· And, in
 11    · · A· Well -- so the officer makes the                    11   addition to that, identify a repeatable process
 12    recommendation.· The unit chief concurs.· It comes         12   within the next 30 days to handle all the
 13    to me.· I, essentially, go to my ADD the same way          13   non-detainees."
 14    the unit comes to me, and I say, "This guy --              14   · · · ·Something to that effect.
 15    we -- we've got to release him.· You know, here            15   · · Q· Okay.· Has a démarche been issued to Iraq
 16    are the particulars in the case."                          16   since January of 2017?
 17    · · · ·She'll say yes, concur, or she may say,             17   · · A· So the -- the démarche definition is --
 18    "Oh, wait a minute.· I think you missed something          18   like I said, it's verbal.· It could be verbal, or
 19    here.· What about this"?                                   19   it could be written.
 20    · · · ·And then once we get the concur                     20   · · · ·So State Department may consider the
 21    notification -- concur on the release, I tell the          21   July 2nd meeting a démarche.· I wouldn't have
 22    unit -- Mike, the unit chief, Bernacke, go ahead           22   considered it a démarche because I felt like it
 23    and release.· And then -- and then the officer             23   was just more of a -- just engagement, right?
 24    cuts a release letter, notifies the field.                 24   · · Q· Mm-hmm.
 25    · · Q· All right.· So I think I might not have             25   · · A· There -- I just -- we did a dip note.· We

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11988            Page 14
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                       Confidential
07/12/2018                                                                                                        Pages 93–96
                                                        Page 93                                                            Page 95
 ·1    did a dip note, which is different than a                  ·1   cabled that over to -- to the Iraqis.· I forget on
 ·2    démarche, which is also an official communication          ·2   which date.· But, essentially, it was asking for,
 ·3    between one country and another, you know, just            ·3   you know, the issuance of the travel documents for
 ·4    two weeks ago.                                             ·4   the six individuals.
 ·5    · · Q· Okay.· So let me -- let me slow you down            ·5   · · Q· Was there any discussion in that dip note
 ·6    there a second.· Okay?                                     ·6   about sanctions or any warnings about sanctions?
 ·7    · · · · "Dip note" means diplomatic note?                  ·7   · · A· Without seeing it now, I don't -- I don't
 ·8    · · A· Mm-hmm.                                             ·8   know.· Sorry.
 ·9    · · Q· Okay.· And compared to a démarche, is it            ·9   · · Q· That's okay.
 10    less of an admonishment?                                   10   · · · ·So I think I -- one of my earlier
 11    · · A· For me, a non-State employee, I think               11   questions was the diplomatic note was issued
 12    they're relatively the same.                               12   because you didn't -- weren't able to have the
 13    · · Q· Okay.· Okay.· And what did the dip note             13   meeting with Mr. Nizar.
 14    from two weeks ago say?                                    14   · · A· Yes.
 15    · · A· It was, essentially, asking for the                 15   · · Q· Correct?· I think I misstated the name
 16    issuance of the travel documents for the six               16   earlier.· But I think we all understood who I was
 17    individuals.                                               17   talking about, correct?
 18    · · Q· Was the --                                          18   · · A· Yes.
 19    · · A· So the -- so the dip -- so --                       19   · · Q· All right.
 20    · · · ·I apologize.· Sorry.· I'm sorry.                    20   · · · ·MS. SCOTT:· We only have another 45 minutes
 21    · · Q· That's okay.                                        21   before lunch.· So I'm getting exhausted, for the
 22    · · · ·Was the dip note issued prior to the                22   record.
 23    July 2nd meeting?                                          23   · · · ·MS. SCHLANGER:· You had set lunch for
 24    · · A· Yes, ma'am.                                         24   11:45.
 25    · · Q· Did the July 2nd meeting result -- was the          25   · · · ·MS. SCOTT:· Oh, so we only have a half an
                                                        Page 94                                                            Page 96
 ·1    result of a dip note, do you believe?                      ·1   hour, almost.· So --
 ·2    · · A· No, I don't believe so.                             ·2   · · · ·MS. SCHLANGER:· You should do what you
 ·3    · · Q· Was the July 2nd meeting scheduled before           ·3   want.
 ·4    the dip note went out?                                     ·4   · · · ·MS. SCOTT:· Yeah.· Okay.
 ·5    · · A· No.                                                 ·5   BY MS. SCOTT:
 ·6    · · Q· Okay.· So what did the dip note say,                ·6   · · Q· All right.· So I had asked you if there
 ·7    specifically?                                              ·7   had been any diplomatic notes issued since
 ·8    · · A· The -- the dip note was, basically, in              ·8   January 2017, and you responded, "There was one
 ·9    lieu of my meeting.· So since I -- I didn't have           ·9   two weeks ago."
 10    the opportunity to go over, we sent a --                   10   · · · ·Were there any others?
 11    · · Q· So let me slow you down a second.· I don't          11   · · A· I think you asked me if there were any
 12    mean to interrupt you.                                     12   other démarches, but --
 13    · · · ·So when you talk about the "meeting," that          13   · · Q· Okay.· So that -- fair enough.
 14    was the meeting you were planning to have with             14   · · · ·Were there any other démarches since
 15    Mr. Nizar?                                                 15   January 2017?
 16    · · A· (No verbal response.)                               16   · · A· I believe so.· We have a démarche tracker,
 17    · · Q· Okay.· Go ahead.                                    17   you know, at the office, you know, on SharePoint.
 18    · · A· So -- so -- yeah.· So since I couldn't get          18   I don't track them in my head.· I -- I don't --
 19    the -- that trip to Baghdad on June 25th to meet           19   · · Q· You just don't recollect at this point?
 20    with the Ministry of Foreign Affairs, I worked             20   · · A· Yeah.· But I'm pretty certain there was
 21    with the Department of State Consular Affairs              21   one.
 22    Bureau here in Washington to draft a diplomatic            22   · · Q· So let me ask the question about
 23    note; essentially, putting on paper what I -- you          23   diplomatic notes.
 24    know, what the intent of the meeting was.                  24   · · · ·Have there been any other diplomatic notes
 25    · · · ·And so that turned out to be a -- they              25   issued since January of 2017?

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11989            Page 15
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                      Confidential
07/12/2018                                                                                                      Pages 97–100
                                                        Page 97                                                            Page 99
 ·1    · · A· I would say the same.· I would say it's --          ·1   documents.· Yes, they interview.· Yes, it meets
 ·2    it's likely, but I am not 100 percent certain that         ·2   ICE's needs."
 ·3    there has been.                                            ·3   · · · ·They get 100 percent on that variable.
 ·4    · · Q· Is there a tracker of diplomatic notes              ·4   · · · ·Then charters.· "Well, they did the April
 ·5    that were issued?                                          ·5   charter.· They took everybody."
 ·6    · · A· As I mentioned, sometimes there's a gray            ·6   · · · ·Yes.· That's 100 percent.· Right there,
 ·7    area, at least in the non-State side, on dip notes         ·7   that's 50 points, right?
 ·8    and démarches.· So they do sometimes filter into           ·8   · · Q· Mm-hmm.
 ·9    the démarche tracker.                                      ·9   · · A· Then you get -- you get -- then you add in
 10    · · Q· Okay.· All right.· So let's go back to              10   the March Statement of Cooperation, where they
 11    this document.                                             11   say, "We're going to take back everybody."
 12    · · A· Sure.                                               12   · · · ·So then, you know, ICE is working to get
 13    · · Q· So the -- Iraq is listed -- if you go back          13   these individuals, you know, teed up for travel
 14    to 271049, the header says, "Removal Cooperation           14   documents and everything else.
 15    Initiative (RCI) Uncooperative Countries' Status           15   · · · ·So then since we have what we -- what we
 16    of Efforts as of February 15, 2017."                       16   interpret as SLRRFF, based on their -- their
 17    · · · ·So as of that time, Iraq was identified as          17   statement that they're going to issue travel
 18    an uncooperative country, correct?                         18   documents on these 1,400, the -- your ratio of
 19    · · A· Right.                                              19   releases to returns goes down, right?· And so,
 20    · · Q· Today, it's identified as a cooperative             20   then, that scores goes up.· So you've got already
 21    country?                                                   21   two variables at 100, which gives you 50, you
 22    · · A· Right.                                              22   know, because they're equally weighted.· This --
 23    · · Q· Are there any specific activities or                23   this -- the ratio goes down.· So that's going to
 24    conduct or statements from Iraq that transferred           24   give you more points.
 25    them from uncooperative to cooperative?                    25   · · · ·All you have to do is get above a 70, and
                                                        Page 98                                                           Page 100
 ·1    · · A· So with that Statement of Cooperation in            ·1   you're cooperative.· So they're already almost
 ·2    March of 2017, where they said they would take             ·2   there.· And I don't know what that -- the final
 ·3    their individuals back, we also had that -- the            ·3   order to removal time frame is.
 ·4    April charter.                                             ·4   · · Q· Mm-hmm.
 ·5    · · · ·And then, without seeing the data in front          ·5   · · A· But, you know, just depending on it, like,
 ·6    of me -- you know, when -- so the -- just to               ·6   you could've easily seen the -- the numbers
 ·7    explain the RCI and the score a little bit -- so           ·7   reduce.· And I -- without the data in front of me,
 ·8    the Iraqis said they would interview, right?· They         ·8   I can't say that's exactly what happened.· But
 ·9    went.· They interviewed.· They issued documents            ·9   that's -- that's a possibility.
 10    for all that they interviewed.                             10   · · Q· Okay.· So -- I mean, I asked you earlier
 11    · · · ·So there's four variables, as I mentioned           11   about démarches, not realizing that this document
 12    before.· So they'd get 100 percent on that one,            12   actually says that you had issued a démarche in
 13    right?                                                     13   early -- at some point before February 2017.
 14    · · Q· For clarification --                                14   · · · ·Do you remember what that démarche was
 15    · · A· Yes, ma'am.                                         15   about?
 16    · · Q· -- are you talking about the eight from             16   · · A· I don't.
 17    April 2017?                                                17   · · Q· Okay.· And then the next bullet point
 18    · · A· Yes.                                                18   mentions that there's been 21 cases submitted to
 19    · · Q· Okay.                                               19   Baghdad.
 20    · · A· So they would get 100 percent there.                20   · · · ·I'm assuming that means for travel
 21    · · · ·Like, so, on the next -- you know, so               21   documents, correct?
 22    we -- we do the RCI run twice a fiscal year.               22   · · A· That's correct.
 23    · · Q· Mm-hmm.                                             23   · · Q· Did Baghdad issue travel documents for
 24    · · A· So at the next run, the data set would be,          24   those 21 cases?
 25    "Well, Iraq did interviews.· They issued all the           25   · · A· Not to my knowledge.

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11990            Page 16
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                     Confidential
07/12/2018                                                                                                    Pages 113–116
                                                       Page 113                                                           Page 115
 ·1    have the ability to look at a case almost like a           ·1   · · · · · · · · · ·AFTERNOON SESSION
 ·2    consular officer from that foreign country, and            ·2   · · · · · · · · · · · · · · · · · (12:49 p.m.)^ is
 ·3    say whether or not they really believe, you know,          ·3   this how you want the time place, or centered or
 ·4    a travel document is going to be issued.· And              ·4   something else lo
 ·5    they're the ones that have that personal knowledge         ·5   · · · · · · · · EXAMINATION BY COUNSEL
 ·6    of the country.· They use their experience with            ·6   · · · · · · · FOR PETITIONERS (RESUMED)
 ·7    the information provided within the travel                 ·7   · ·BY MS. SCOTT:
 ·8    document presentation to make -- to make that              ·8   · · · ·Q· All right.· Mr. Schultz, you've been
 ·9    SLRRFF determination.                                      ·9   · ·talking about a gentleman by the name of Nizar --
 10    · · · ·You know, the consulate of Iraq in LA, the          10   · ·Nizar.· I believe that's his first name.
 11    field may have just submitted the request.                 11   · · · · · Do you now have his complete name?
 12    "Unknown," that means maybe they never called them         12   · · · ·A· Yes.· I believe the individual who I was
 13    back.· Nothing ever happened, right?                       13   · ·going to -- who I was attempting to meet with in
 14    · · · ·For me, if -- if I'm the DDO, this line             14   · ·Iraq is Undersecretary of Bilateral Relations from
 15    here means absolutely nothing to me.                       15   · ·the Ministry of Foreign Affairs,
 16    · · Q· Okay.· So are there certain specific                16   · ·Nizar Issa Abdul-Hadi Al-Khairalla.
 17    entries that are supposed to be put into this              17   · · · ·Q· All right.· And will you hand the court
 18    field?                                                     18   · ·reporter the -- the piece of paper that has the
 19    · · A· Helpful entries.                                    19   · ·name on it so she can have the spelling --
 20    · · Q· So it's -- so it's a wide range?                    20   · · · ·A· Yes.
 21    · · A· Right.                                              21   · · · ·Q· -- please.
 22    · · Q· It's not a "Select this number" or "Select          22   · · · · · Thank you.
 23    this word"?                                                23   · · · · · ·So we were talking earlier about the RCI.
 24    · · A· No.                                                 24   And we saw that there were documents that had put Iraq
 25    · · Q· Okay.· So let's look at Exhibit 7.                  25   in the ARON category.
                                                       Page 114                                                           Page 116
 ·1    · · · ·(Exhibit 7 was referenced.)                         ·1   Has Iraq moved into the cooperating category?
 ·2    BY MS. SCOTT:                                              ·2   · · A· During lunch, I had the opportunity to
 ·3    · · Q· We're going to look at the same line on             ·3   review the -- the latest run to ensure that I had
 ·4    this one, which, again, is under -- has a header           ·4   provided you with the correct information.
 ·5    "Date Consular/Embassy Person Contacted, Results           ·5   · · · ·Iraq is still currently within the ARON.
 ·6    Regarding Likelihood of Issuance."                         ·6   So that is where they currently stand.· So they're
 ·7    · · · ·And it says, "No response."                         ·7   currently ranked at risk of noncompliance.
 ·8    · · · ·So would that trigger a SLRRFF analysis?            ·8   · · Q· So when you were testifying earlier about
 ·9    · · A· That's on 269857?                                   ·9   them being a cooperating country, you weren't
 10    · · Q· Yes.                                                10   using the formal category that's used through the
 11    · · A· So this is where the -- the DO in the               11   RCI, correct?
 12    field e-mailed Julius Clinton, and Julius didn't           12   · · A· Right.· They -- they hadn't been
 13    respond to the e-mail.                                     13   classified -- and I may have just misspoke at the
 14    · · Q· Okay.· Thank you.· Okay.· That makes more           14   time.· And I verified that they're currently an
 15    sense.· Okay.· Gotcha.                                     15   ARON country.
 16    · · A· Okay.                                               16   · · Q· Okay.· We've also been talking about a
 17    · · Q· All right.· Let's push those off to the             17   Statement of Cooperation.· And I want to see if we
 18    side, then.                                                18   can't nail that down a little better about what
 19    · · · ·MR. SILVIS:· I just wanted to note the              19   that statement is.
 20    time, too.· I don't know what your planning was. I         20   · · · ·MS. SCOTT:· Are we on Exhibit 8?
 21    think this was the prearranged break, but --               21   · · · ·THE REPORTER:· Yes.
 22    · · · ·MS. SCOTT:· I -- let's go off the record.           22   · · · ·(Exhibit 8 was marked for identification.)
 23    · · · ·(Whereupon, at 11:44 a.m., the deposition           23   · · · ·THE WITNESS:· Thank you.
 24    in the above-entitled matter was recessed, to              24   BY MS. SCOTT:
 25    reconvene at 12:49 p.m., this same day.)                   25   · · Q· So I'm handing you an e-mail from you that

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11991            Page 17
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                     Confidential
07/12/2018                                                                                                    Pages 117–120
                                                       Page 117                                                           Page 119
 ·1    attaches a cable that is dated March 12th, 2017.           ·1   · · · ·That's at paragraph 1, correct?
 ·2    · · · ·Is the cable in this document what you're           ·2   · · A· That's correct.
 ·3    calling the Statement of Cooperation?                      ·3   · · Q· Who is the deputy consul general?
 ·4    · · A· It is.                                              ·4   · · A· So the -- I don't know the -- the name of
 ·5    · · Q· Are there any other Statements of                   ·5   the deputy consul general.· But -- so the
 ·6    Cooperations or amendments to the Statement of             ·6   Department of State has different cones, and
 ·7    Cooperation?                                               ·7   that's how they break up their organization.· And
 ·8    · · A· No.                                                 ·8   there's the consular cone.· And at the embassies,
 ·9    · · Q· So this is the -- what -- what's reflected          ·9   you've got your consul general and then your
 10    in Exhibit 8 is the full Statement of Cooperation,         10   deputy.· So that would be second to the -- the
 11    correct?                                                   11   consul general.
 12    · · A· This -- correct.· This is -- this is what           12   · · Q· Okay.· So those are -- those are referring
 13    I've -- what I consider to be the Statement of             13   to US Government officials, though, correct?
 14    Cooperation.                                               14   · · A· That's correct.· The assistant legal
 15    · · Q· Okay.· Was the Statement of Cooperation             15   attache would be an FBI agent.
 16    drafted by the Iraqi Government?                           16   · · Q· Okay.· And when we've been talking
 17    · · A· So this -- this cable was drafted by --             17   about -- okay.
 18    let's see.· It was drafted by Bridgette Wheeler of         18   · · · ·Going down further in that same paragraph,
 19    the Department of State.                                   19   it says, "Al-Rikabi said the committee had
 20    · · Q· Do you have any -- any documents from Iraq          20   identified four necessary steps for Iraq to
 21    which has set forth in writing the Statement of            21   facility the deportations."
 22    Cooperation?· And when I say "you," I mean ICE or          22   · · · ·And one of those is consular access.
 23    any other department of the Government.                    23   · · · ·Do you have an understanding of why they
 24    · · A· To my knowledge, there's no written                 24   needed consular access?
 25    acknowledgement of a Statement of Cooperation or           25   · · A· So it's -- my understanding from meeting
                                                       Page 118                                                           Page 120
 ·1    written agreement that codifies this information.          ·1   with the Iraq Embassy in Washington, is that the
 ·2    · · Q· Okay.· Do you know if any member of the             ·2   consular access was just to meet with the
 ·3    Iraqi Government was handed this cable and asked           ·3   nationals who would be returned, sort of to ensure
 ·4    to confirm the statements within it are accurate?          ·4   that they had a place to go upon arrival within
 ·5    · · A· I do not know if anybody from Iraq                  ·5   Iraq.
 ·6    verified this cable.                                       ·6   · · Q· Was it your understanding that part of the
 ·7    · · Q· Do you know who would be able to confirm            ·7   consular access was to confirm whether the Iraqi
 ·8    if Iraq has received this cable and confirmed its          ·8   national wanted to return to Iraq?
 ·9    accuracy?                                                  ·9   · · A· No.
 10    · · A· I -- I would -- I would guess that it               10   · · Q· And then it says, "Al-Rikabi said the
 11    would either be Bridgette Wheeler or, perhaps,             11   deportations are a high priority for the Prime
 12    Ambassador Silliman, whose signature is digitally          12   Minister and Foreign Minister, and the committee
 13    on this cable, regarding the -- the statement.             13   was prepared to finalize, within 30 days, the
 14    · · · ·Typically, from my experience in past               14   removal of the first group of deportees."
 15    meetings -- bilateral meetings, there is sort of           15   · · · ·What's the first group of deportees?
 16    an agreement in notes of the -- what's transpired          16   · · A· So, during this time, we were still
 17    during the meeting.· So this may have occurred in          17   working on getting that April charter up.· I'm not
 18    this case.· So I'm sure, if needed, at some point,         18   100 percent certain what -- or what the cable is
 19    somebody could figure that out.                            19   referencing that Al-Rikabi was indicating would be
 20    · · Q· All right.· So let's walk through the               20   the first group.· I can only guess that the first
 21    document.                                                  21   group would be to finalize that charter that we
 22    · · · ·So, according to this document, the deputy          22   were working on, and, then go from there.
 23    consul general and the assistant legal attache met         23   · · Q· Okay.· And do you know if it -- if the --
 24    with Dr. Kadim Al-Rikabi from the Ministry of              24   if the finalization did take place within 30 days?
 25    Foreign Affairs.                                           25   · · A· Of -- of the -- the April charter was out

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11992            Page 18
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                     Confidential
07/12/2018                                                                                                    Pages 121–124
                                                       Page 121                                                           Page 123
 ·1    37 days later, roughly.                                    ·1   countries to.· And that's the response we would
 ·2    · · Q· Okay.· Okay.· Let's go down to                      ·2   like to get from Iraq.
 ·3    paragraph 2.· So let's go down to paragraph 2.             ·3   · · Q· So, according to this cable, the Statement
 ·4    · · · ·The -- it says that an interministerial             ·4   of Cooperation anticipated that the government of
 ·5    committee on deportations was formed, and it               ·5   Iraq would issue travel documents rather than
 ·6    identifies various ministries that are part of the         ·6   approve a flight manifest, correct?
 ·7    interministerial economy.                                  ·7   · · A· I don't think it says "rather than."· But
 ·8    · · · ·Earlier, we were talking about references           ·8   it does say "would streamline in the need for
 ·9    to Baghdad, and getting travel documents approved          ·9   travel documents."
 10    by Baghdad, and you mentioned a committee.                 10   · · · ·Right.· They would issue travel documents.
 11    · · · ·Is this the same committee you were                 11   · · Q· And for the April 2017 flight, travel
 12    talking about?                                             12   documents were issued; correct?
 13    · · A· Yes.                                                13   · · A· That is correct.
 14    · · Q· Does this committee still exist?· Do you            14   · · Q· And there was going to be a flight in June
 15    know?                                                      15   2017; is that correct?
 16    · · A· To --                                               16   · · A· That's correct.
 17    · · Q· Today?                                              17   · · Q· And for that flight, ICE was attempting to
 18    · · A· To my knowledge, yes.                               18   get travel documents for those Iraqi nationals,
 19    · · Q· Have they -- have the members of this               19   correct?
 20    committee changed at all since March 2017?                 20   · · A· That's correct.
 21    · · A· I do not know.                                      21   · · Q· At any time, did ICE try to effectuate the
 22    · · Q· Do you know who are -- who are the members          22   June 2017 flight by submitting a flight manifest
 23    of the committee?· Individuals?                            23   versus obtaining travel documents?
 24    · · A· No.                                                 24   · · A· No.· It was my intention to get travel
 25    · · Q· And then -- yes.· And then it talks about           25   documents for the individuals on the flight.
                                                       Page 122                                                           Page 124
 ·1    a Deputy Foreign Minister Khairalla.                       ·1   · · Q· Okay.· All right.· Iraq will sometimes --
 ·2    · · · ·Is that Mr. Nizar, that we've been talking          ·2   will sometimes issue a laissez-faire -- well,
 ·3    about today?                                               ·3   sorry.· That's my economics background. I
 ·4    · · A· That falls in line with his name.· So I             ·4   apologize.· I'm going to start over.
 ·5    would assume, yes.                                         ·5   · · · ·Okay.· The Iraqi Government will sometimes
 ·6    · · Q· Okay.· Do you know what the -- the paren            ·6   issue a laissez-passer?
 ·7    "Rucktail" means?                                          ·7   · · A· Mm-hmm.
 ·8    · · A· I don't know off the top of my head.                ·8   · · Q· Am I pronouncing that correctly?
 ·9    Sorry.                                                     ·9   · · A· Laissez-passer.
 10    · · Q· Okay.· Do you know when the April 2017 --           10   · · Q· Okay.· Is that sufficient to allow an
 11    when an agreement to allow the April 2017 charter          11   Iraqi national to be deported on a commercial
 12    to go forward was reached with Iraq?                       12   plane?
 13    · · A· I don't know.                                       13   · · A· Yes.
 14    · · Q· Okay.· All right.· And then down at four,           14   · · Q· I told you we're asking you some very
 15    it says -- it says that Al-Rikabi said that "once          15   basic questions.
 16    a deportation notification and accompanying                16   · · · ·All right.· Now, we're going to get into
 17    documents were received by the MFA, the Ministry           17   some numbers, which should make for some fun.
 18    of Interior would review and verify the evidence           18   · · · ·MS. SCOTT:· Okay.· This is going to be
 19    of citizenship provided by the United States."             19   Exhibit 9.
 20    · · · ·Has there ever been a requirement on how            20   · · · ·(Exhibit 9 was marked for identification.)
 21    long the review and verification of evidence of            21   · · · ·THE WITNESS:· Thank you.
 22    citizenship would take?                                    22   BY MS. SCOTT:
 23    · · A· So it's Ice's typical stance that a travel          23   · · Q· Do you recognize this document?
 24    document be issued within 30 days of a request.            24   · · A· Yes.
 25    So that -- that's the standard that we hold all            25   · · Q· So let me -- let me ask you this question:

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11993            Page 19
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                     Confidential
07/12/2018                                                                                                    Pages 145–148
                                                       Page 145                                                           Page 147
 ·1    this were to be dated July 2018, and then the              ·1   · ·document.· But that's not to say I haven't seen
 ·2    officer had recommended release, then I would've           ·2   · ·it.
 ·3    certainly seen this.· Yes.                                 ·3   · · · ·Q· Okay.· So let me ask you this, then:· Are
 ·4    · · Q· Okay.· The second-to-last sentence --               ·4   · ·you familiar with Iraq making statements to
 ·5    actually, it's the very last part of the first             ·5   · ·various European Union countries and Canada
 ·6    sentence of the document.· It starts with, "Also,          ·6   · ·about -- let me start over.
 ·7    Mr. Shou stated that he is unwilling voluntary             ·7   · · · · · ·In January 2017, were you aware that other
 ·8    repatriated to Iraq.· Therefore, and according to          ·8   countries were being told by Iraq that they would not
 ·9    our regulations, we will not be able to start any          ·9   accept and force repatriation of their nationals?
 10    application for him at this time."                         10   · · · ·A· No.· I do know about the Brussels' working
 11    · · · ·Did I read that correctly?                          11   · ·group.· But it's a working group that the US group
 12    · · A· You did.                                            12   · ·doesn't have an active role in.· We only have an
 13    · · Q· Okay.· Do you know what happened after              13   · ·observation role.· So, unfortunately, since we
 14    receiving this letter with regards to Mr. Shou's           14   · ·didn't have much of a role in it, I wasn't very
 15    detention?                                                 15   · ·engaged in what was going on.· So that's why I
 16    · · A· I do not.                                           16   · ·said I don't know if I recall it.
 17    · · Q· Would that type of -- of statement from             17   · · · · · Like, I may have seen this document.· But
 18    the Iraqi Government trigger a SLRRFF analysis?            18   · ·if I did, I didn't pay much -- I didn't give them
 19    · · A· What I would have -- I -- I don't know              19   · ·much of my attention.· So I don't recall reading
 20    what happened in this particular case.                     20   · ·this readout from this teleconference.
 21    · · Q· Mm-hmm.                                             21   · · · ·Q· Okay.· So let's leave it at that, then.
 22    · · A· But what I would've liked to have had               22   · · · · · All right.· Okay.
 23    happen is that the officer brought it to the               23   · · · · · MS. SCOTT:· Let's mark this next one as
 24    attention of his -- this went to the -- this went          24   · ·Exhibit 13.
 25    to the -- the office in Detroit, not to my                 25   · · · · · (Exhibit 13 was marked for
                                                       Page 146                                                           Page 148
 ·1    officer.· My officer should've, eventually, gotten         ·1   · · · ·identification.)
 ·2    it, but I'm not certain if he did.· But I would've         ·2   BY MS. SCOTT:
 ·3    liked my officer to -- to talk to his unit chief           ·3   · · Q· So this document is a June 7th, 2017,
 ·4    to make contact with the embassy to discuss this           ·4   letter from the consul of Iraq in Washington, DC,
 ·5    situation.· Because, again, volunteering to return         ·5   to the Department of Homeland Security,
 ·6    to your country is not part of the removal order.          ·6   Mr. Julius Clinton, who was somebody that worked
 ·7    · · Q· Okay.· I understand that.                           ·7   under you, correct?
 ·8    · · · ·But if Iraq is indicating that they will            ·8   · · A· That's correct.
 ·9    not start any applications for travel documents            ·9   · · Q· Have you seen this document before?
 10    for an individual, that means you cannot                   10   · · A· Yes.· It looks familiar.
 11    repatriate the individual to Iraq, correct?                11   · · Q· Okay.· And it says, "With reference to
 12    · · A· So -- yes.· I -- if they indicate that              12   your request for travel documents for the aliens
 13    they're not going to start anything.· But this is          13   whose names are listed in the attachment, kindly
 14    from the consul.· The embassy oversees the                 14   be advised the Embassy of the Republic of Iraq in
 15    consuls.· So we should engage the embassy.                 15   Washington, DC, is unable to issue such travel
 16    · · Q· Okay.· Okay.· Now I understand most of              16   documents for the lack of required official Iraqi
 17    your answers.· Okay.· Thank you.· Okay.                    17   documents."
 18    · · · ·MS. SCOTT:· So I'm going to mark the next           18   · · · ·Did I read that correctly?
 19    as Exhibit 12.                                             19   · · A· Yes.
 20    · · · ·(Exhibit 12 was marked for                          20   · · Q· Okay.· And then the second-to-last
 21    · · · ·identification.)                                    21   sentence starts -- it says, "The applicant must
 22    BY MS. SCOTT:                                              22   submit with his request an original and valid
 23    · · Q· Okay.· Are you familiar with -- with                23   Iraqi personal identification card and Iraqi
 24    Exhibit 12?                                                24   citizenship certificate and should express orally
 25    · · A· I -- I don't necessarily recall this                25   and in writing his willingness to return to Iraq

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11994            Page 20
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                     Confidential
07/12/2018                                                                                                    Pages 149–152
                                                       Page 149                                                           Page 151
 ·1    voluntarily in order to be issued a travel                 ·1   · · A· Mm-hmm.· That's correct.
 ·2    document."                                                 ·2   · · Q· And did you -- did ICE submit travel
 ·3    · · · ·Did I read that correctly?                          ·3   documents to the embassy in DC for these
 ·4    · · A· Correct.                                            ·4   individuals in -- in May or June 2017?
 ·5    · · Q· And if you turn the page, there's a list            ·5   · · A· For the --
 ·6    of 24 individuals.· The person at No. 9 is                 ·6   · · Q· For these individuals.
 ·7    Usama Hamama, which is the petitioner in the               ·7   · · A· Oh, for those -- sorry.· For those
 ·8    Hamama litigation, correct?                                ·8   individuals, I can only surmise from this letter
 ·9    · · A· I actually don't know his first name.               ·9   that Julius sent those cases to the Iraq Embassy
 10    · · Q· Okay.· Well, let me represent that to you.          10   in Washington, DC.
 11    · · A· Okay.                                               11   · · Q· But you don't know for sure?
 12    · · Q· All right.· So upon receiving this letter,          12   · · A· I do not know for sure.
 13    was there a SLRRFF analysis conducted as to                13   · · Q· So you don't know for sure if what the
 14    whether or not Mr. Hamama could be removed to              14   embassy is saying here has been directed by
 15    Iraq?                                                      15   Baghdad to State, do you?
 16    · · · ·MR. SILVIS:· Object to the foundation.              16   · · A· I do not know for sure.
 17    · · · ·THE WITNESS:· So what -- what this letter           17   · · Q· What did -- what happened after this
 18    states is something that the embassy has stated            18   letter was received to obtain travel documents for
 19    after the Statement of Cooperation had come out.           19   these individuals?
 20    · · · ·I had met with the ambassador.· And,                20   · · · ·MR. SILVIS:· Object to the form.
 21    basically, this letter states the embassy will not         21   · · · ·THE WITNESS:· These cases were -- I don't
 22    issue the documents.· You know, they wanted to have        22   know for certain.· But these cases should've been
 23    Baghdad mandate that the embassy issue the                 23   part of that 280 tranche that was sent to Baghdad
 24    documents.· So this document -- this statement is          24   during the same time frame.
 25    not saying that they're not going -- that they're          25   · · Q· And did you receive any statement from
                                                       Page 150                                                           Page 152
 ·1    not Iraqi.· This is just more of their way of              ·1   Baghdad on those 280 requests after this letter
 ·2    saying, "Go through your other channel.· Go through        ·2   was received by Julius Clinton?
 ·3    Department of State as -- as you did with the              ·3   · · A· I don't recall any written notification
 ·4    April 2017 charter, those individuals, to get              ·4   from the embassy or from the -- or from Baghdad
 ·5    the travel -- to get the -- the authorization to           ·5   regarding the 280 cases.
 ·6    issue travel documents."                                   ·6   · · Q· Did Baghdad issue any travel documents
 ·7    · · · ·Have it come from Iraq versus the embassy.          ·7   after June 7th, 2017, for these individuals
 ·8    · · Q· Okay.· Where in this letter does it say             ·8   after -- after this letter was received?
 ·9    that you should go to Iraq, or what we've been             ·9   · · · ·MR. SILVIS:· Just a clarification.· What do
 10    calling Baghdad, to get the documents?                     10   you mean, "these"?· Are you pointing to the --
 11    · · A· The letter doesn't explicitly say that.             11   you're pointing to the letter.
 12    But I know from my experience and my engagement            12   · · · ·MS. SCOTT:· I'm pointing to the individuals
 13    with the -- the Iraqi Embassy, especially after            13   on the letter.
 14    the -- the e-mail on March 12th or March 13th              14   · · · ·MR. SILVIS:· Okay.· So you're pointing to
 15    regarding the interministerial committee on                15   the individuals in '17?
 16    deportations.· I -- I met with the embassy, and            16   · · · ·MS. SCOTT:· So let me -- let me clarify the
 17    they -- they said -- they outlined, you know,              17   record.
 18    which cases they wanted to go to the -- to Iraq,           18   · · · ·MR. SILVIS:· Sure.
 19    cases that they wanted to come to Washington.              19   BY MS. SCOTT:
 20    · · · ·And this is, essentially, stating that              20   · · Q· After receiving this letter, and after
 21    these cases should go directly to Iraq without             21   Baghdad having received the 280 travel documents,
 22    explicitly saying that.                                    22   did Baghdad issue travel documents?
 23    · · Q· Okay.· So the -- the travel documents --            23   · · · ·MR. SILVIS:· Object to the form.
 24    we saw in an earlier document that the 280 travel          24   · · · ·THE WITNESS:· I don't believe, from the
 25    documents were submitted to Baghdad, correct?              25   280 -- I don't have visibility on every single case

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11995            Page 21
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                     Confidential
07/12/2018                                                                                                    Pages 173–176
                                                       Page 173                                                           Page 175
 ·1    may be the immigration enforcement EO.· I don't            ·1   gotten a -- I forget the number, but we had gotten
 ·2    know which one 13768 is.                                   ·2   a decent amount of travel documents, and we wanted
 ·3    · · Q· Okay.· What's an immigration EO?                    ·3   to get the individuals out as soon as possible.
 ·4    · · A· So, upon entry into office,                         ·4   We do have restrictions going commercially to some
 ·5    President Trump signed a few EOs, I think, within          ·5   countries.· I don't know exactly how long it takes
 ·6    the first week.· And one of them was regarding,            ·6   to get to Iraq.· Not -- obviously, in the air, it
 ·7    essentially, interior enforcement -- interior              ·7   doesn't take that long.· But there's country
 ·8    immigration enforcement.· And within that, there           ·8   clearances and then notification time periods and
 ·9    was a bullet on foreign countries taking their             ·9   transiting issues.
 10    nationals back.                                            10   · · · ·So the -- you know, we can get a small
 11    · · Q· And did that have anything to do with               11   flight bought and paid for and scheduled within
 12    Iraq?                                                      12   ten days, which is much quicker than getting the
 13    · · A· No.· It was just foreign countries.                 13   field to schedule a commercial removal for an
 14    · · Q· Are you aware of any MOU between Iraq and           14   individual.· So it was more -- it was mostly about
 15    the State -- I'm sorry -- Iraq and State?· Is              15   efficiencies, about getting, you know, at least
 16    "State" referring to Department of State?                  16   some of them out as soon as possible.
 17    · · A· That's correct.                                     17   · · Q· So why did you want to get them out as
 18    · · Q· Okay.· Are you aware of any MOU between             18   soon as possible?
 19    Iraq and State?                                            19   · · A· Because they had already been in custody
 20    · · A· I -- on removals?                                   20   for almost over a year, you know, from the --
 21    · · Q· On repatriations and the return of Iraqi            21   prior to the inception of the litigation, and then
 22    nationals.                                                 22   during the litigation until they were removed from
 23    · · A· No.· I don't -- I'm not aware of any MOU            23   the class.· And then they got the final order.
 24    between the Department of State and Iraq on                24   · · · ·I mean, at the end of the day, people
 25    removals or repatriation.                                  25   are -- in ICE custody are being -- you know, they
                                                       Page 174                                                           Page 176
 ·1    · · Q· Okay.· Are you aware of any negotiations            ·1   don't have, you know, the civil liberties.
 ·2    between Iraq and the State on an MOU about                 ·2   They're not -- they're not free to, you know, do
 ·3    repatriations?                                             ·3   what they want to do.· I'm sure they want to get
 ·4    · · A· No.                                                 ·4   out as soon as possible.
 ·5    · · Q· Have you been involved in any negotiations          ·5   · · · ·So -- and, you know, additionally, you
 ·6    between Iraq and the State on repatriations of             ·6   know, it costs ICE $133 a day to detain somebody.
 ·7    Iraqi nationals?                                           ·7   So it makes sense, both on a humanitarian issue
 ·8    · · A· No.                                                 ·8   and a fiscal issue, to remove them as soon as
 ·9    · · Q· Are you aware of any -- anybody at DHS              ·9   possible.
 10    that is working on an MOU between State and Iraq           10   · · Q· Does detention take a toll on a person?
 11    on repatriation of Iraqi nationals?                        11   · · · ·MR. SILVIS:· Object to the form.
 12    · · A· No.                                                 12   · · · ·THE WITNESS:· I think it depends on the
 13    · · Q· Do you know of any MOU between DHS and              13   person.
 14    Iraq about repatriation?                                   14   BY MS. SCOTT:
 15    · · A· No.                                                 15   · · Q· In general, do you think a year of
 16    · · · ·MS. SCHLANGER:· Seems like -- yeah.                 16   detention is -- is tough on people?
 17    BY MS. SCOTT:                                              17   · · · ·MR. SILVIS:· Object to the form and
 18    · · Q· All right.· Let's push that off to the              18   foundation.
 19    side.                                                      19   · · · ·THE WITNESS:· I would think -- to be honest
 20    · · · · Why was the May 2018 flight a charter?             20   with you, some people, yes, have a hard time.· But
 21    · · · ·Let me rephrase that.                               21   some people never want to leave.
 22    · · · ·So in May 2018, some Iraqi nationals were           22   BY MS. SCOTT:
 23    removed.                                                   23   · · Q· What do you mean by that?
 24    · · · ·Why was a charter used?                             24   · · A· That they get comfortable in detention.
 25    · · A· So we had gotten the sense -- we had                25   They have their Nintendo, their warm meals, and

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11996            Page 22
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                     Confidential
07/12/2018                                                                                                    Pages 189–192
                                                       Page 189                                                           Page 191
 ·1    received an e-mail from folks at the US Embassy in         ·1   · · A· No.
 ·2    Baghdad regarding the meeting.                             ·2   · · Q· Are you aware of -- are these documents
 ·3    · · Q· Okay.· Did they give you any information            ·3   recommendations to sanction Iraq?
 ·4    about what was discussed during the meeting, other         ·4   · · A· Yes.
 ·5    than the interviews starting?                              ·5   · · Q· And who did these documents go to,
 ·6    · · A· Not that I recall.· No.                             ·6   eventually?
 ·7    · · Q· So you weren't privy -- you weren't part            ·7   · · A· Well, eventually, they will go to the
 ·8    of the -- of the meeting between the Baghdad --            ·8   Secretary of Homeland Security.
 ·9    the US Embassy in -- US Embassy, Baghdad, and the          ·9   · · Q· And do you know if they were sent to the
 10    deputy foreign minister, correct?                          10   Secretary of Homeland Security?
 11    · · A· That is correct.                                    11   · · A· I don't believe that they were.
 12    · · Q· Did -- the e-mail references that there's           12   · · Q· Do you know why?
 13    going to be interviews started, correct?                   13   · · A· Because there was an exercise last summer
 14    · · A· That's correct.                                     14   regarding 243(d) packages that never -- never
 15    · · Q· Were interviews conducted in July 2017?             15   came -- never concluded.
 16    · · A· Yes.                                                16   · · Q· All right.· What are 243(b) packages?
 17    · · Q· Do you know how many interviews were                17   · · A· 243(d).
 18    conducted?                                                 18   · · Q· 243(d) packages.· Thank you.
 19    · · A· Roughly, 75 to 80-ish.                              19   · · A· 243(d).· The package that I'm referencing
 20    · · Q· And after conducting those 75 to 80-ish             20   is the S1 to S1 letter to invoke visa sanctions.
 21    interviews, were any travel documents issued by            21   · · · ·EAD to D1, that's the executive associate
 22    Iraq?                                                      22   director of ERO to the director of ICE to invoke
 23    · · A· No.                                                 23   sanctions, the recommendation letter.
 24    · · Q· Okay.                                               24   · · · ·Then the other letter is a director vice
 25    · · · ·MS. SCOTT:· This is going to be Exhibit 22?         25   to the Secretary of Homeland Security recommending
                                                       Page 190                                                           Page 192
 ·1    · · · · · THE REPORTER:· Yes.                              ·1   · ·sanctions.
 ·2    · · · · · (Exhibit 22 was marked for                       ·2   · · · · · And then the last document in this package
 ·3    · · · · · identification.)                                 ·3   · ·is a white paper, which sort of outlines all our
 ·4    · · · · · THE WITNESS:· Thank you.                         ·4   · ·engagement with whatever countries that need to be
 ·5    · ·BY MS. SCOTT:                                           ·5   · ·sanctioned.
 ·6    · · · ·Q· All right.· So this is an e-mail from            ·6   · · · ·Q· And the visa sanctions referenced here, is
 ·7    · ·Floyd Farmer to you.· And I will let you know that      ·7   · ·that the same set of sanctions that we -- the
 ·8    · ·we did not receive the attachments in the               ·8   · ·same -- let me rephrase.
 ·9    · ·production.· But the subject line says, "FWD:           ·9   · · · · · ·Earlier this morning, we talked about what
 10    · ·Sanctions Iraq," correct?                               10   types of sanctions could be imposed on Iraq if they
 11    · · · ·A· Mm-hmm.· That's correct.                         11   don't agree to repatriation.
 12    · · · ·Q· Okay.· And it's dated July 20th, 2017,           12   · ·Is that the same sort of visa sanctions that are
 13    · ·correct?                                                13   being referenced here?
 14    · · · ·A· That's correct.                                  14   · · · ·A· Yes.
 15    · · · ·Q· Okay.· And the attachments are called            15   · · · ·Q· Do you have an understanding of why the
 16    · ·formal -- "Formal Letter S1 to S1, Invoke Visa          16   · ·sanctions weren't imposed?
 17    · ·Sanctions Iraq.docx."                                   17   · · · ·A· Because, at the time, we didn't agree upon
 18    · · · · · There's also a memo, "EAD to D1, Invoke          18   · ·going forward with the sanctions.
 19    · ·Visas Sanctions Iraq.doc."                              19   · · · ·Q· Who did not agree with going forward with
 20    · · · · · And there's a memo, "D1 to S1, Invoke Visa       20   · ·the sanctions?
 21    · ·Sanctions (7-19-17) Iraq.doc."                          21   · · · · · MR. SILVIS:· I think, at this point, we're
 22    · · · · · And then a white paper, "Invoke visa             22   · ·going into the deliberative process-type situation
 23    · ·Sanctions Iraq.docx."                                   23   · ·if we're discussing different policy alternatives
 24    · · · · · ·Was there any letter sent to the -- sent to     24   · ·and how to go forward.
 25    Iraq about sanctions?                                      25   · · · · · So I think, at this point, I'll instruct

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11997            Page 23
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                     Confidential
07/12/2018                                                                                                    Pages 193–196
                                                       Page 193                                                           Page 195
 ·1    him not to answer that.                                    ·1   each of those countries?
 ·2    · · · ·MS. SCOTT:· All right.                              ·2   · · A· They're still under sanction.
 ·3    · · · ·MS. SCHLANGER:· Let's step outside for two          ·3   · · Q· How many times were visa sanctions issued
 ·4    seconds.                                                   ·4   in fiscal year '18, besides those four countries
 ·5    · · · ·MS. SCOTT:· Okay.                                   ·5   you just mentioned?
 ·6    · · · ·Let's go off the record.                            ·6   · · A· I may be off on my fiscal year.· Those
 ·7    · · · ·(Recess.)                                           ·7   sanctions occurred in September.· I think they
 ·8    BY MS. SCOTT:                                              ·8   were September 13th.· It may have been at the end
 ·9    · · Q· Did -- were these memos sent to EAD?                ·9   of 2016.
 10    · · A· I don't recall if they were sent to the             10   · · Q· So why don't we do it this way.· Let's do
 11    EAD.· Actually, they were created.                         11   it this way:· If it makes it easier, why don't we
 12    · · Q· I'm sorry.· They were created by?                   12   walk through each of those four and say what month
 13    · · A· If they're -- my unit created them. I               13   the sanctions were issued.
 14    don't know if they made it to the EAD.· I don't            14   · · A· Sure.· Sure.
 15    know.                                                      15   · · · ·So Guinea, Sierra Leone, Eritrea, and
 16    · · Q· Do you know if -- if they were sent to the          16   Cambodia were all sanctioned -- pretty certain it
 17    Secretary of DHS -- ck audio                               17   was September 13th, 2017, or August 13th, 2017.
 18    · · · ·Oh, the director of DHS?· Thank you.                18   All of those countries are currently under
 19    · · · ·MS. SCHLANGER:· No.· No.· No.                       19   sanctions -- remain under sanctions.
 20    BY MS. SCOTT:                                              20   · · Q· Okay.· Were there any new countries
 21    · · Q· Oh, did they make it to the director of             21   sanctioned in 2018?
 22    ICE?                                                       22   · · A· Burma and Laos were just sanctioned
 23    · · A· I -- it -- I don't know if they made -- if          23   July 9th, 2018.
 24    they didn't make it to the director of ERO -- or           24   · · Q· Did you say Laos?
 25    EAD, they wouldn't have made it to the director of         25   · · A· Laos.
                                                       Page 194                                                           Page 196
 ·1    ICE.                                                       ·1   · · · ·Q· And is that it for 2018?
 ·2    · · Q· Okay.· All right.· So you just don't know           ·2   · · · ·A· I believe that's it.· Yes.
 ·3    how far it got in the process.· Okay?                      ·3   · · · ·Q· Okay.· And how long do -- do visa
 ·4    · · A· I -- that's correct.                                ·4   · ·sanctions, typically, last?· Is there a specific
 ·5    · · Q· All right.                                          ·5   · ·period, or is it until a specific conduct happens?
 ·6    · · · ·MS. SCHLANGER:· Do one more.· Trust me.             ·6   · · · ·A· So the -- The Gambia was sanctioned
 ·7    Just ask.                                                  ·7   · ·September 2016.· They were, essentially, on --
 ·8    · · Q· Okay.                                               ·8   · ·they were under sanctions for, roughly, a year.
 ·9    BY MS. SCOTT:                                              ·9   · · · · · ·But to answer your question, it's not a
 10    · · Q· Did it make it to S1?                               10   timeline.· It's a performed-based evaluation.
 11    · · A· No, it didn't make it to S1.                        11   · · · ·Q· Okay.· All right.· And I just want to
 12    · · · ·MS. SCOTT:· Let's take a break.                     12   · ·confirm that in 2017, there were just those four
 13    · · · ·(Recess.)                                           13   · ·countries that were sanctioned.
 14    BY MS. SCOTT:                                              14   · · · ·A· Yes.· And -- but I just want to caveat,
 15    · · Q· I want to go back to talking about visa             15   · ·I'm pretty certain it was August or
 16    sanctions.                                                 16   · ·September 2017.· So it would be fiscal year 2016,
 17    · · A· Mm-hmm.                                             17   · ·not fiscal year 2017.· And it was those four
 18    · · Q· How many times in fiscal year 2017 were             18   · ·countries.
 19    visa sanctions issued?                                     19   · · · ·Q· Okay.· In fiscal year 2016, how many
 20    · · A· For --                                              20   · ·countries were sanctioned?
 21    · · Q· And what countries received those                   21   · · · ·A· The Gambia was sanctioned in October 2016.
 22    sanctions?                                                 22   · · · ·Q· And is that it for fiscal year 2016?
 23    · · A· Cambodia, Eritrea, Sierra Leone, and                23   · · · ·A· Well, if -- if the other four were
 24    Guinea.                                                    24   · ·sanctioned in August and September, then they also
 25    · · Q· And how long did the sanctions last for             25   · ·would be 2016 --

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11998            Page 24
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                     Confidential
07/12/2018                                                                                                    Pages 217–220
                                                       Page 217                                                           Page 219
 ·1    · · · ·Is there a plane scheduled to return Iraqi          ·1   this?
 ·2    nationals to Iraq in July?                                 ·2   · · A· Yes.
 ·3    · · A· There is currently not a charter scheduled          ·3   · · Q· And do you know -- of those 21 cases, do
 ·4    to remove Iraqi nationals in July.· All -- all             ·4   you know if there have been travel documents
 ·5    removals are currently scheduled -- all removals           ·5   issued for any of them, or do you not know, one
 ·6    are being scheduled commercially at this time.             ·6   way or the other?
 ·7    · · Q· And that's going to be in July, correct?            ·7   · · A· I don't know, one way or the other.
 ·8    · · A· In July -- right now, we don't have                 ·8   · · Q· So it's possible that some of those 21s
 ·9    anything on my desk, or anything cooking for any           ·9   that were submitted to Baghdad have actually
 10    time in the future.· Not -- not in -- not in, you          10   issued travel documents?
 11    know, forever future, but the immediate -- you             11   · · · ·MS. SCOTT:· Objection; foundation.
 12    know, July -- July is two weeks over -- it's over          12   BY MR. SILVIS:
 13    in two weeks.· There's no Iraq charter that's              13   · · Q· Is it possible that some have issued?
 14    going to occur in July.                                    14   · · A· It's possible that some have had travel
 15    · · Q· Okay.                                               15   documents issued.
 16    · · · ·MS. SCHLANGER:· All right.                          16   · · Q· Okay.· Then, if you could, grab -- there's
 17    · · · ·MS. SCOTT:· Thank you very much for your            17   a few that I wanted to ask you about.· It's a
 18    time.                                                      18   document -- Exhibits 11 and 13.
 19    · · · ·MR. SILVIS:· I have a couple follow-ups             19   · · · ·(Exhibit 11 & 13 were referenced.)
 20    that I wanted to do.· Yeah.· So you might have some        20   BY MR. SILVIS:
 21    after.· So if I could just have a few.                     21   · · Q· First, my question, before today, had you
 22    · · ·EXAMINATION BY COUNSEL FOR RESPONDENTS                22   seen Exhibit No. 11?
 23    BY MR. SILVIS:                                             23   · · A· I think I -- I think I actually have seen
 24    · · Q· Let's see.· I'll ask you about a few                24   11 before.· It looks somewhat familiar to me.
 25    documents here.                                            25   · · Q· Okay.· And then same question with
                                                       Page 218                                                           Page 220
 ·1    · · · · · Let's see.· Would you grab Exhibit No. 4?        ·1   Exhibit 13.
 ·2    · · · · · (Exhibit 4 was referenced.)                      ·2   · · · ·Have you seen it before?
 ·3    · · · · · THE WITNESS:· (Witness complies.)                ·3   · · A· Yes, I've seen 13 before.
 ·4    · · · · · Yes.· I have it.                                 ·4   · · Q· Okay.· Now, when you received these
 ·5    · ·BY MR. SILVIS:                                          ·5   documents -- or if you had seen them before, could
 ·6    · · · ·Q· And then, if you turn within Exhibit 4           ·6   you just, briefly, remind us what these are, 11
 ·7    · ·to -- the bottom of the page is Bates marked            ·7   and 13?
 ·8    · ·ICE0271055.                                             ·8   · · A· They're correspondence from
 ·9    · · · ·A· Yes.                                             ·9   representatives of the government of Iraq to -- to
 10    · · · ·Q· And it's where they're discussing Iraq --        10   ICE officials.
 11    · ·where the document discusses Iraq.                      11   · · Q· Okay.· And what -- what information are
 12    · · · ·A· Yes.                                             12   they conveying?
 13    · · · ·Q· Do you see where I'm talking about?              13   · · A· So Exhibit 13 is indicating that the
 14    · · · ·A· Yes.                                             14   embassy of Iraq cannot -- is unable to issue
 15    · · · ·Q· Okay.· In the -- one, two, three -- on the       15   documents for 23 -- 24 individuals because they
 16    · ·fourth bullet point, it discusses the ERO having        16   lack required Iraqi documents.
 17    · ·submitted 21 cases to Baghdad.                          17   · · Q· So does that mean -- I'll just ask for 13
 18    · · · · · Do you recall -- do you see that where           18   first, then.
 19    · ·I'm --                                                  19   · · · ·Does that mean that they will never be
 20    · · · ·A· Yes.                                             20   issued travel documents?
 21    · · · ·Q· -- identify that in the document?· Okay.         21   · · A· No.· For -- it's my understanding that --
 22    · · · · · ·I think, earlier, if I heard you correctly,     22   in my experience, that we continue to work with
 23    you testified something about those 21 cases having        23   the government in Iraq in Baghdad to procure the
 24    been submitted to Baghdad.                                 24   travel document for these individuals.
 25    · · · · · Do you remember being questioned about           25   · · Q· Okay.· So receiving a letter like No. 13

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.11999            Page 25
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                     Confidential
07/12/2018                                                                                                    Pages 221–224
                                                       Page 221                                                           Page 223
 ·1    doesn't mean that the individuals will not receive         ·1   other, if this document is from the Iraqi
 ·2    travel documents?                                          ·2   Government, for sure?
 ·3    · · A· That's correct.· My interpretation on this          ·3   · · A· I -- for sure?· It looks like the one
 ·4    letter is that the embassy will not issue but has          ·4   would be likely to be -- I'm sorry.· On the front
 ·5    not determined that the individual is not                  ·5   side, the one that's titled "Ministry of Foreign
 ·6    Iraqi and -- and so that we should and will engage         ·6   Affairs," it looks similar to the other ones.· The
 ·7    with the Ministry of Foreign Affairs or Department         ·7   backside, I can't tell.· I would say, I don't know
 ·8    of State, who will then engage with the Iraqi              ·8   where it's from.
 ·9    individuals.                                               ·9   · · Q· So just by -- so I understand, then, do
 10    · · Q· And same question with No. 11.                      10   you know -- you didn't receive Document 18?· It
 11    · · · ·When you receive a letter like No. 11,              11   wasn't sent to you?
 12    does that mean that you will not get travel                12   · · A· Doesn't look familiar to me.· No.· I don't
 13    documents from Iraq?                                       13   know what it is.
 14    · · A· No.· Again, this is -- this is very                 14   · · Q· Can you say with any certainty it's from
 15    similar to -- to the Washington document.· But,            15   the government of Iraq?
 16    you know, we -- we would try and leverage our              16   · · · ·MS. SCOTT:· Objection; asked and answered.
 17    relationship with the -- the embassy in Washington         17   BY MR. SILVIS:
 18    to get assistance while also sending the request           18   · · Q· You can answer.
 19    to the Department of State to have them engage the         19   · · A· To be certain, no.· But I would say if I
 20    government of Iraq in Baghdad.                             20   were to have received this letter, I would think
 21    · · Q· So it's possible that after receiving a             21   it was from the government of Iraq.
 22    letter like 11, that -- Exhibit 11, that you will,         22   · · Q· Okay.· Could you go to Document 21 --
 23    eventually, get travel documents for those                 23   Exhibit 21 and, actually, 23 as well.
 24    individuals?                                               24   · · · ·(Exhibit 21 & 23 were referenced.)
 25    · · A· That is correct.                                    25   BY MR. SILVIS:
                                                       Page 222                                                           Page 224
 ·1    · · Q· I wanted to point you to Exhibit No. 18.            ·1   · · Q· And then you were just asked some
 ·2    · · · ·(Exhibit 18 was referenced.)                        ·2   questions about Document 23.
 ·3    · · · ·THE WITNESS:· Okay.                                 ·3   · · · ·Do you remember that?
 ·4    BY MR. SILVIS:                                             ·4   · · A· Yes.
 ·5    · · Q· Got 18?                                             ·5   · · Q· Okay.· And I think it was a little earlier
 ·6    · · A· Oh, sorry.· 18?· No.· That's the date.              ·6   in your deposition when you were questioned about
 ·7    I'm going backwards.                                       ·7   Exhibit 21.
 ·8    · · Q· That's all right.· Take your time.                  ·8   · · · ·Do you remember that?
 ·9    · · · ·MS. SCOTT:· I think, if you pick up the             ·9   · · A· Yes.
 10    pile, it's on the bottom of the pile.                      10   · · Q· Are -- are Exhibits 21 and 23 talking
 11    · · · ·THE WITNESS:· Is it?· Oh, here it is.               11   about the same rounds of interviews?
 12    · · · ·(Witness complies.)                                 12   · · A· Yes.
 13    · · · ·I found it.                                         13   · · Q· Okay.· And just to remind me, how many
 14    BY MR. SILVIS:                                             14   interviews were conducted at that time?
 15    · · Q· Before today, had you ever seen the                 15   · · A· 80.
 16    exhibit marked No. 18?                                     16   · · Q· And you testified that travel documents
 17    · · A· It doesn't look familiar to me.                     17   were not issued immediately after those
 18    · · Q· And can you turn it over, and look on the           18   interviews?
 19    other side.                                                19   · · A· That correct.
 20    · · A· Yes.                                                20   · · Q· And why is that?
 21    · · Q· Same -- same question.                              21   · · A· It wasn't the intent of the government of
 22    · · · ·Does that look like a document that you             22   Iraq or the embassy of Iraq to issue travel
 23    received before?                                           23   documents at the time of the interviews.
 24    · · A· It doesn't look familiar.                           24   Ambassador Yasseen notified me that they would
 25    · · Q· All right.· Do you know, one way or the             25   like to take an exploratory trip to meet with the

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                PageID.12000            Page 26
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                     Confidential
07/12/2018                                                                                                    Pages 229–232
                                                       Page 229                                                           Page 231
 ·1    from ERO's law enforcement systems analysis unit,          ·1   · ·irrelevant.
 ·2    the weekly removal and detention report that comes         ·2   · · · ·Q· Okay.
 ·3    out.· And it has the final orders.· And that would         ·3   · · · · · MR. SILVIS:· They might have some redirect
 ·4    be the number.                                             ·4   · ·for you.
 ·5    · · Q· Yeah.· I guess my question is, to the               ·5   · · · · EXAMINATION BY COUNSEL FOR PETITIONERS
 ·6    extent that you know, was the 1,400 number                 ·6   · ·BY MS. SCOTT:
 ·7    something that Iraq set, or was that just the              ·7   · · · ·Q· Yeah.· I do have a couple of redirects.
 ·8    total number of Iraqi nationals with removal               ·8   · · · · · ·With regards to the six Iraqis that you are
 ·9    orders at that time?                                       ·9   currently seeking travel documents for and you sent
 10    · · A· That was the total number of -- of Iraqi            10   the -- the presentations to Baghdad, if they are
 11    nationals with removal orders at that time.                11   put -- if they obtain the travel documents and they
 12    · · Q· Okay.· And, earlier, you testified that             12   are put on a flight to Iraq, is there any guarantee
 13    the government of Iraq is ready to issue travel            13   that Iraq will not send those individuals back to the
 14    documents to six people who they -- "they,"                14   US; or, in other words, not accept the flight?
 15    meaning the government of Iraq, knows are not              15   · · · ·A· So if Iraq issues the travel documents for
 16    returning to Iraq voluntarily.                             16   · ·the individuals, we would have every indication to
 17    · · · ·MS. SCOTT:· Objection.                              17   · ·believe that, upon arrival in Iraq, they would be
 18    BY MR. SILVIS:                                             18   · ·accepted for admission.
 19    · · Q· Do you recall that?                                 19   · · · ·Q· Have you heard that some Iraqi nationals
 20    · · A· Yes, I do recall it.                                20   · ·had been returned to Iraq under enforced
 21    · · Q· Okay.· And when do you expect those travel          21   · ·repatriation from other countries, and Iraq has
 22    documents to issue?                                        22   · ·refused to accept them after the plane landed?
 23    · · A· I expect the documents to be issued                 23   · · · ·A· No.
 24    tomorrow.                                                  24   · · · ·Q· You have not heard of that?
 25    · · Q· Okay.· And do you have any reason to                25   · · · ·A· No.
                                                       Page 230                                                           Page 232
 ·1    believe that the government of Iraq will not do            ·1   · · Q· Let's take a look at Exhibit 11 and 13
 ·2    that in the future for other people that also              ·2   again.
 ·3    they're aware that do not want to go back to Iraq?         ·3   · · · ·(Exhibit 11 & 13 were referenced.)
 ·4    · · A· No.· I believe this is -- this is going to          ·4   BY MS. SCOTT:
 ·5    be the way forward.                                        ·5   · · Q· And these are the letters received from
 ·6    · · Q· Okay.· Meaning what?                                ·6   Iraqi Government officials -- one from
 ·7    · · A· Meaning that this process will continue.            ·7   December 6th, 2016, and one from June 7th, 2017 --
 ·8    We've got the -- we've created the new cover               ·8   in which they indicate that they will not accept
 ·9    letter for all the travel document presentation            ·9   the individuals or issue travel documents because
 10    packages.· And the Ambassador has said that, you           10   the individuals have not expressed a willingness
 11    know, they'll send it over to Baghdad.· Baghdad            11   to return to Iraq; is that correct?
 12    understands the US Embassy has had communications          12   · · A· That's correct.
 13    with the government of Iraq in Baghdad about               13   · · Q· And you have testified that this is not an
 14    issuing the travel documents and keeping in the            14   indication that travel documents will not be
 15    spirit of the Statement of Cooperation.                    15   issued by Iraq because you could submit a travel
 16    · · · ·So I think it's -- I think it's -- I                16   document presentation to Baghdad, correct?
 17    suspect it's going to continue.· There's nothing           17   · · A· That's correct.· And that's based on my
 18    that would indicate that it wouldn't.· I think if          18   conversations with the Iraqi officials from the
 19    it weren't going to continue, they wouldn't have           19   embassy after they -- the March 12th cable.
 20    done it in the first place.                                20   · · Q· Okay.· So this one is -- one of these,
 21    · · Q· Do you think it's, ultimately, irrelevant           21   Exhibit 13, is June 7th, 2017, correct?
 22    whether an Iraqi national who has a removal order          22   · · A· That's correct.
 23    wants to go back to Iraq, in terms of whether              23   · · Q· And that's after what we've been calling
 24    they'll actually be removed?                               24   the Statement of Cooperation, or the cable, right?
 25    · · A· I think it -- yeah.· I think it's                   25   · · A· That's correct.

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                        Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids          Lansing | Mt. Clemens | Saginaw | Troy YVer1f
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                       PageID.12001              Page 27
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                              Confidential
07/12/2018                                                                                                             Pages 233–236
                                                       Page 233                                                                   Page 235
 ·1    · · Q· Did ICE submit a TD presentation to                 ·1   · · A· That's correct.
 ·2    Baghdad for these individuals?                             ·2   · · Q· Okay.· What kind of document is that?· Is
 ·3    · · A· I presume we did.                                   ·3   it an MOU?
 ·4    · · Q· You do not know for certain --                      ·4   · · A· It's an MOU.
 ·5    · · A· I do not know for certain.                          ·5   · · Q· And when was that MOU executed?
 ·6    · · Q· Did you have a process in place in June of          ·6   · · A· Clearly, I'm the best with dates.
 ·7    2017, to issue presentations to Baghdad when               ·7   · · · ·It was in the summer of 2017.· It was
 ·8    embassies denied travel documents?                         ·8   signed by Elaine Duke, acting secretary, and
 ·9    · · A· It's my understanding that all the cases            ·9   Secretary Tillerson.
 10    went to Baghdad in June that -- I'm sorry.                 10   · · Q· Okay.· So let's take a look at Exhibit 22.
 11    · · Q· Go ahead.· Finish what you were going to            11   · · A· Sure.
 12    say.                                                       12   · · · ·(Exhibit 22 was referenced.)
 13    · · A· It was within that -- that 280 cases that           13   BY MS. SCOTT:
 14    were submitted from late May to the first week of          14   · · Q· And that exhibit was from Floyd Farmer to
 15    June, those all went to Baghdad.                           15   you, attaching exhibits, one of them which is
 16    · · Q· And Baghdad between -- and Baghdad, prior           16   called "Formal Letter S1 to S1 Invoke Visa
 17    to the temporary restraining order in this case,           17   Sanctions Iraq," correct?
 18    did not issue travel documents, did they?                  18   · · A· That's correct.
 19    · · A· No.· They -- from middle May to third week          19   · · Q· Okay.· The analysis that was done to make
 20    of June, they did not provide the Iraq Embassy             20   a recommendation for visa sanctions, was that
 21    with notification they issued travel documents.            21   before or after the MOU between Department of
 22    · · Q· Okay.· So, in effect, these individuals'            22   State and DHS?
 23    TD presentations were made to Baghdad, and Baghdad         23   · · A· This -- the MOU was signed after this.· It
 24    did not issue travel documents, correct?                   24   was -- I believe it was August.· But the MOU
 25    · · A· Prior to the litigation?                            25   superceded an ICE-DOS MOU from 2011.· So that had,
                                                       Page 234                                                                   Page 236
                                                                  ·1   essentially, the same information.
 ·1    · · · ·Q· Yes.
                                                                  ·2   · · Q· So what was the difference between the MOU
 ·2    · · · ·A· That is correct.· I believe they were
                                                                  ·3   in 2011 and the MOU that was executed in 2017?
 ·3    · ·submitted to Baghdad, and they were not issued
                                                                  ·4   · · A· Nothing earth-shattering.· But,
 ·4    · ·prior to the litigation.
                                                                  ·5   essentially, it was signed at the secretary level.
 ·5    · · · ·Q· When we earlier discussed visa sanctions
                                                                  ·6   And it was secretary-to-secretary versus DOS
 ·6    · ·for Iraq, and we looked at an e-mail that had
                                                                  ·7   consular affairs and DHS ICE.· That was the big --
 ·7    · ·memos and write-ups proposing those sanctions, do
                                                                  ·8   that was the big change.
 ·8    · ·you remember that?
                                                                  ·9   · · Q· And so the -- in Exhibit 22, when it's
 ·9    · · · ·A· Yes.
                                                                  10   talking about the visa sanctions, that was done
 10    · · · ·Q· Was the proposal for sanctions made
                                                                  11   pursuant to the analysis of the 2011 MOU?
 11    · ·pursuant to the MOU between State and DHS that you
                                                                  12   · · A· Yeah.
 12    · ·just testified about?
                                                                  13   · · Q· Okay.· There are -- the April 2017 flight
 13    · · · ·A· Can you rephrase that a little bit?
                                                                  14   had eight people, correct?
 14    · · · ·Q· Sure.· Sure.· Let's take a look at the --
                                                                  15   · · A· I believe it turned out to be seven.
 15    · ·see if we can find the exhibit here.
                                                                  16   · · Q· Seven.· Correct.· Because one was pulled
 16    · · · · · ·So you testified -- Mr. Silvis asked you
                                                                  17   at the last minute.
 17    about an MOU between the Department of State and the
                                                                  18   · · A· (No verbal response.)
 18    DHS, correct?
                                                                  19   · · Q· And I believe, you testified earlier that
 19    · · · · · MR. SILVIS:· I didn't ask him -- don't
                                                                  20   you are not -- you don't have knowledge of whether
 20    · ·think that's correct.· I didn't ask about an MOU.
                                                                  21   or not those individuals indicated they were
 21    · ·I didn't ask any questions about an MOU.
                                                                  22   willing to return to Iraq; is that correct?
 22    · ·BY MS. SCOTT:
                                                                  23   · · A· That's correct.
 23    · · · ·Q· Okay.· So you testified about a document
                                                                  24   · · Q· Okay.· Do you know of any instances in
 24    · ·between the Department of State and DHS discussing
                                                                  25   which travel documents had been issued by Iraq
 25    · ·sanctions?

MIdeps@uslegalsupport.com                           U. S. LEGAL SUPPORT                                                Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson        Bingham Farms/Southfield | Grand Rapids                  Lansing | Mt. Clemens | Saginaw | Troy
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                               PageID.12002               Page 28
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                                        Confidential
07/12/2018                                                                                                                       Pages 237–240
                                                                 Page 237                                                                  Page 239
 ·1   when an individual has indicated they do not want                     ·1   send this to Iraq.· We no longer need the

 ·2   to go back to Iraq?                                                   ·2   declaration.· Yarub did chime in and say, Of

 ·3   · · A· I don't know specifically if they've                           ·3   course, if they volunteer, it's much easier for

 ·4   issued for people who -- who have verbalized that                     ·4   us.· That's -- that's sort of how that

 ·5   they do not want to go back.                                          ·5   conversation went on on July 2nd.

 ·6   · · Q· Okay.· Is ICE actively planning removal of                     ·6   · · Q· Okay.· But did an Iraqi official state,

 ·7   individuals who received travel documents after                       ·7   "We will issue travel documents for any individual

 ·8   the May 2018 interviews?                                              ·8   that says they do not want to go back"?

 ·9   · · A· Yes.                                                           ·9   · · A· They did not make that statement.

 10   · · Q· What is your current estimate of the                           10   · · Q· Okay.

 11   timing of when those -- that flight will take                         11   · · · ·MS. SCOTT:· I don't have any further

 12   place?                                                                12   questions.

 13   · · A· It would be "flights" because it's                             13   · · · ·MR. SILVIS:· I think we're done.

 14   commercial.· They wouldn't all go on the same                         14   · · · ·(Whereupon, at 4:40 p.m., the taking of the

 15   commercial flight.· And I honestly don't know.                        15   instant deposition ceased.)

 16   · · · ·As I mentioned earlier, depending on                           16

 17   transiting routes, some countries, they want X                        17

 18   amount of days for -- for -- for clearance to                         18

 19   allow the deportee to transit.· Other times,                          19

 20   there's airlines' restrictions where they'll only                     20

 21   allow three deportees worldwide on a certain                          21

 22   flight.· So with limited flights going into Iraq,                     22

 23   I -- I don't have -- I don't have your answer.                        23

 24   · · Q· Okay.· Have any government officials                           24

 25   affirmatively stated that after -- okay.· Let me                      25


                                                                 Page 238                                                                  Page 240
 ·1   start over.                                                           ·1   · · · · · ·ACKNOWLEDGMENT OF DEPONENT

 ·2   · · · ·So, tomorrow, you're expecting the Iraqi                       ·2   · · · ·I, JOHN AUGUSTIN SCHULTZ, JR., do hereby

 ·3   Government to issue travel documents for six                          ·3   acknowledge that I have read and examined the

 ·4   individuals who expressed that they did not want                      ·4   foregoing testimony and the same is a true,

 ·5   to go back to Iraq, correct?                                          ·5   correct, and complete transcription of the

 ·6   · · A· Correct.                                                       ·6   testimony given by me and any corrections appear on

 ·7   · · Q· Have any Iraqi officials affirmatively                         ·7   the attached errata sheet signed by me.

 ·8   stated that after the travel documents are issued                     ·8

 ·9   for those six individuals, they will issue travel                     ·9   ______________________· · _______________________

 10   documents for other individuals who expressed they                    10   · · · (SIGNATURE)· · · · · · · · · (DATE)

 11   did not want to go back to Iraq?                                      11

 12   · · A· From the July 2nd meeting, the                                 12

 13   understanding was -- is that we wouldn't have                         13

 14   any -- the -- that declaration, Exhibit 10, is                        14

 15   nonmaterial.· And the question whether or not an                      15

 16   individual wants to go back won't effect their                        16

 17   travel document being issued.                                         17

 18   · · Q· Okay.· Did an Iraqi official government                        18

 19   affirmatively make that statement?                                    19

 20   · · A· An Iraqi Government official said that.                        20

 21   · · Q· And who was that official?                                     21

 22   · · A· It came from the ambassador -- I believe                       22

 23   it was the ambassador, or the DCM.· But I'm                           23

 24   thinking it was the ambassador who was,                               24

 25   essentially, stating that we have this.· We'll                        25



MIdeps@uslegalsupport.com                                     U. S. LEGAL SUPPORT                                               Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson                  Bingham Farms/Southfield | Grand Rapids                 Lansing | Mt. Clemens | Saginaw | Troy
 Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18                                     PageID.12003          Page 29
                                     of 32
SCHULTZ, JR., JOHN AUGUSTIN                                                                                           Confidential
07/12/2018                                                                                                             Pages 241
                                                              Page 241
 ·1   · · · · · · · ·CERTIFICATE OF REPORTER

 ·2   · ·UNITED STATES OF AMERICA· ·) ss:

 ·3   · ·DISTRICT OF COLUMBIA· · · ·)

 ·4   · · · I, ANGELA K. MCCULLOUGH, RPR, the officer

 ·5   before whom the foregoing proceedings were taken,

 ·6   do hereby certify that the foregoing transcript is

 ·7   a true and correct record of the proceedings; that

 ·8   said proceedings were taken by me stenographically

 ·9   to the best of my ability and thereafter reduced to

 10   typewriting under my supervision; and that I am

 11   neither counsel for, related to, nor employed by any

 12   parties to this case and have no interest, financial

 13   or otherwise, in its outcome.

 14

 15

 16   · · · · · · · ·____________________________

 17   · · · · · · · · Notary Public in and for

 18   · · · · · · · · The District of Columbia

 19

 20   · ·My commission expires:· 01/31/2020

 21

 22

 23

 24

 25




MIdeps@uslegalsupport.com                                  U. S. LEGAL SUPPORT                                    Phone:· 888.644.8080
Ann Arbor | Detroit | Flint | Jackson               Bingham Farms/Southfield | Grand Rapids      Lansing | Mt. Clemens | Saginaw | Troy
Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18   PageID.12004   Page 30
                                    of 32
Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18   PageID.12005   Page 31
                                    of 32
Case 2:17-cv-11910-MAG-DRG ECF No. 457-64 filed 10/23/18   PageID.12006   Page 32
                                    of 32
